

Exhibit 10.1






EXECUTION VERSION




Deal CUSIP: 23242UAT0
Revolver CUSIP: 23242UAU7
364-DAY CREDIT AGREEMENT
by and among
CVS HEALTH CORPORATION,
THE LENDERS PARTY HERETO,
BARCLAYS BANK PLC and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,
GOLDMAN SACHS BANK USA and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,
and
BANK OF AMERICA, N.A.,
as Administrative Agent
____________________________________
Dated as of May 13, 2020
____________________________________
BOFA SECURITIES, INC.,
BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A.,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
PAGE
 
 
 
 
1.
DEFINITIONS AND PRINCIPLES OF CONSTRUCTION
...............................................
1
 
1.1
Definitions
.............................................................................................................
1
 
1.2
Principles of Construction
......................................................................................
19
2.
AMOUNT AND TERMS OF LOANS
.................................................................................
20
 
2.1
Revolving Credit Loans
..........................................................................................
20
 
2.2
Term-out Option
.....................................................................................................
21
 
2.3
Notice of Borrowing Revolving Credit Loans
.......................................................
21
 
2.4
Competitive Bid Loans and Procedure
...................................................................
21
 
2.5
Use of Proceeds
......................................................................................................
24
 
2.6
Termination, Reduction or Increase of Commitments
...........................................
24
 
2.7
Prepayments of Loans
............................................................................................
26
 
2.8
Reserved
.................................................................................................................
26
 
2.9
Reserved
.................................................................................................................
26
 
2.10
Reserved
.................................................................................................................
26
 
2.11
Notes
.......................................................................................................................
26
 
2.12
Extension of Commitment Termination Date
.........................................................
27
 
2.13
Defaulting Lenders
.................................................................................................
28
3.
PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD
PROTECTION AND FEES
..................................................................................................
29
 
3.1
Disbursement of the Proceeds of the Loans
...........................................................
29
 
3.3
Conversions; Other Matters
....................................................................................
30
 
3.4
Interest Rates and Payment Dates
..........................................................................
31
 
3.5
Indemnification for Loss
........................................................................................
33
 
3.6
Reimbursement for Costs, Etc
................................................................................
33
 
3.7
Illegality of Funding
...............................................................................................
34
 
3.8
Option to Fund; Substituted Interest Rate
..............................................................
34
 
3.9
Certificates of Payment and Reimbursement
.........................................................
37
 
3.10
Taxes; Net Payments
..............................................................................................
37
 
3.11
Facility Fees
...........................................................................................................
41
 
3.12
Reserved
.................................................................................................................
41
 
3.13
Replacement of Lender
..........................................................................................
41
4.
REPRESENTATIONS AND WARRANTIES
......................................................................
42
 
4.1
Existence and Power
..............................................................................................
42
 
4.2
Authority; Affected Financial Institution
...............................................................
42
 
4.3
Binding Agreement
.................................................................................................
42
 
4.4
Litigation
................................................................................................................
43
 
4.5
No Conflicting Agreements
....................................................................................
43
 
4.6
[Reserved]
..............................................................................................................
43
 
4.7
[Reserved]
..............................................................................................................
43
 
4.8
Governmental Regulations
.....................................................................................
43
 
4.9
Federal Reserve Regulations; Use of Proceeds
......................................................
43
 
4.10
No Misrepresentation
.............................................................................................
44
 
4.11
[Reserved]
..............................................................................................................
44



-i-

--------------------------------------------------------------------------------



 
4.12
[Reserved]
..............................................................................................................
44
 
4.13
Financial Statements
...............................................................................................
44
 
4.14
Anti-Corruption Laws and Sanctions
.....................................................................
44
5.
CONDITIONS TO EFFECTIVENESS
................................................................................
45
 
5.1
Agreement
..............................................................................................................
45
 
5.2
Notes
.......................................................................................................................
45
 
5.3
Corporate Action
....................................................................................................
45
 
5.4
Opinion of Counsel to the Borrower
......................................................................
45
 
5.5
No Default and Representations and Warranties
....................................................
45
 
5.6
Fees
.........................................................................................................................
45
 
5.7
Due Diligence; “Know Your Customer”
................................................................
45
6.
CONDITIONS OF LENDING ‑ ALL LOANS
....................................................................
46
 
6.1
Compliance
.............................................................................................................
46
 
6.2
Requests
..................................................................................................................
46
7.
AFFIRMATIVE COVENANTS
...........................................................................................
46
 
7.1
Legal Existence
......................................................................................................
46
 
7.2
Taxes
.......................................................................................................................
46
 
7.3
[Reserved]
..............................................................................................................
47
 
7.4
[Reserved]
..............................................................................................................
47
 
7.5
[Reserved]
..............................................................................................................
47
 
7.6
Observance of Legal Requirements
.......................................................................
47
 
7.7
Financial Statements and Other Information
..........................................................
47
 
7.8
Records
...................................................................................................................
48
8.
NEGATIVE COVENANTS
..................................................................................................
49
 
8.1
[Reserved]
..............................................................................................................
49
 
8.2
Liens
.......................................................................................................................
49
 
8.3
Dispositions
............................................................................................................
50
 
8.4
Merger or Consolidation, Etc
.................................................................................
50
 
8.5
[Reserved]
..............................................................................................................
50
 
8.6
[Reserved]
..............................................................................................................
50
 
8.7
Limitation on Upstream Dividends by Subsidiaries
...............................................
50
 
8.8
[Reserved]
..............................................................................................................
51
 
8.9
Ratio of Consolidated Indebtedness to Total Capitalization
..................................
51
9.
DEFAULT
.............................................................................................................................
51
 
9.1
Events of Default
....................................................................................................
51
 
9.2
Remedies
................................................................................................................
53
10.
AGENT
.................................................................................................................................
54
 
10.1
Appointment and Authority
....................................................................................
54
 
10.2
Rights as a Lender
..................................................................................................
54
 
10.3
Exculpatory Provisions
...........................................................................................
55
 
10.4
Reliance by Administrative Agent
..........................................................................
56
 
10.5
Delegation of Duties
...............................................................................................
56
 
10.6
Resignation of Administrative Agent
.....................................................................
56
 
10.7
Non-Reliance on Administrative Agent and Other Credit
......................................
57
 
10.8
No Other Duties, Etc. .............
...............................................................................
57



-ii-



--------------------------------------------------------------------------------



11.
OTHER PROVISIONS
.........................................................................................................
57
 
11.1
Amendments, Waivers, Etc
....................................................................................
57
 
11.2
Notices
....................................................................................................................
58
 
11.3
No Waiver; Cumulative Remedies
.........................................................................
60
 
11.4
Survival of Representations and Warranties
...........................................................
61
 
11.5
Payment of Expenses; Indemnified Liabilities
.......................................................
61
 
11.6
Lending Offices
......................................................................................................
62
 
11.7
Successors and Assigns
..........................................................................................
62
 
11.8
Counterparts; Electronic Execution
........................................................................
67
 
11.9
Set‑off and Sharing of Payments
............................................................................
68
 
11.10
Indemnity
................................................................................................................
68
 
11.11
Governing Law
.......................................................................................................
71
 
11.12
Severability
.............................................................................................................
71
 
11.13
Integration
..............................................................................................................
71
 
11.14
Treatment of Certain Information
..........................................................................
71
 
11.15
Acknowledgments
..................................................................................................
72
 
11.16
Consent to Jurisdiction
...........................................................................................
72
 
11.17
Service of Process
..................................................................................................
72
 
11.18
No Limitation on Service or Suit
...........................................................................
72
 
11.19
WAIVER OF TRIAL BY JURY
.............................................................................
73
 
11.20
Patriot Act Notice
...................................................................................................
73
 
11.21
No Fiduciary Duty
..................................................................................................
73
 
11.22
Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
..............................................................................................................
73
 
11.23
Certain ERISA Matters
...........................................................................................
74







-iii-



--------------------------------------------------------------------------------





EXHIBITS
Exhibit    A    List of Commitments
Exhibit    B    Form of Note
Exhibit    C    Form of Borrowing Request
Exhibit    D 1    Form of Opinion of Counsel to the Borrower
Exhibit    D 2    Form of Opinion of Special Counsel to the Borrower
Exhibit    E    Form of Assignment and Assumption
Exhibit    F    Form of Competitive Bid Request
Exhibit    G    Form of Invitation to Bid
Exhibit    H    Form of Competitive Bid
Exhibit    I    Form of Competitive Bid Accept/Reject Letter
Exhibit    J    [reserved]
Exhibit    K    Form of Commitment Increase Supplement




-iv-



--------------------------------------------------------------------------------






364-DAY CREDIT AGREEMENT, dated as of May 13, 2020, by and among CVS HEALTH
CORPORATION, a Delaware corporation (the “Borrower”), the lenders party hereto
from time to time (each a “Lender” and, collectively, the “Lenders”), BARCLAYS
BANK PLC (“Barclays”) and JPMORGAN CHASE BANK, N.A. (“JPMC”), as co‑syndication
agents (in such capacity, each a “Co-Syndication Agent” and, collectively, the
“Co-Syndication Agents”), GOLDMAN SACHS BANK USA (“GS”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as co- documentation agents (in such
capacity, each a “Co-Documentation Agent” and, collectively, the
“Co-Documentation Agents”), and BANK OF AMERICA, N.A., as administrative agent
for the Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”).

1.DEFINITIONS AND PRINCIPLES OF CONSTRUCTION
1.1    Definitions.
When used in any Loan Document (as defined below), each of the following terms
shall have the meaning ascribed thereto unless the context otherwise
specifically requires:
“ABR Advances”: the Revolving Credit Loans (or any portions thereof) at such
time as they (or such portions) are made or are being maintained at a rate of
interest based upon the Alternate Base Rate.
“Acquisition Debt”: any Indebtedness incurred by the Borrower or any of its
Subsidiaries for the purpose of financing, in whole or in part, a Material
Acquisition and any related transactions or series of related transactions
(including for the purpose of refinancing or replacing all or a portion of any
pre-existing Indebtedness of the Person(s) or assets to be acquired), which
Indebtedness is redeemable or prepayable if such Material Acquisition is not
consummated.
“Accumulated Funding Deficiency”: as defined in Section 304 of ERISA.
“Administrative Agent”: as defined in the preamble.
“Administrative Agent’s Office”: the Administrative Agent’s address and, as
appropriate, account as set forth in Section 11.2, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advances”: ABR Advances or Eurodollar Advances.
“Affected Advance”: as defined in Section 3.8(b).
“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.
“Affiliate”: with respect to any Person at any time and from time to time, any
other Person (other than a wholly‑owned subsidiary of such Person) which, at
such time (a) controls such Person, (b) is controlled by such Person or (c) is
under common control with such Person. The term “control”, as used in this
definition with respect to any Person, means the power, whether direct or
indirect through one or more intermediaries, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract or otherwise.




--------------------------------------------------------------------------------





“Agent Parties”: as defined in Section 11.2(d).
“Aggregate Commitment Amount”: at any time, the sum of the Commitment Amounts of
the Lenders at such time under this Agreement. The Aggregate Commitment Amount
on the Effective Date is $1,000,000,000.
“Aggregate Credit Exposure”: at any time, the sum of (a) the aggregate Committed
Credit Exposure of the Lenders at such time and (b) the aggregate outstanding
principal balance of all Competitive Bid Loans at such time.
“Agreement”: this 364-Day Credit Agreement, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time.
“Alternate Base Rate”: for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by BofA
as its “prime rate”, and (c) the One Month LIBOR Rate in effect on such day plus
1.00%. The “prime rate” is a rate set by BofA based upon various factors
including BofA’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by BofA shall take effect at the opening of business on the day
specified in the public announcement of such change. If the Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 3.8 hereof,
then the Alternate Base Rate shall be the greater of clauses (a) and (b) above
and shall be determined without reference to clause (c) above.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or the Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Margin”: (i) with respect to the unpaid principal balance of ABR
Advances, the applicable percentage set forth below in the column entitled “ABR
Advances”, (ii) with respect to the unpaid principal balance of Eurodollar
Advances, the applicable percentage set forth below in the column entitled
“Eurodollar Advances”, and (iii) with respect to the Facility Fee, the
applicable percentage set forth below in the column entitled “Facility Fee”, in
each case opposite the applicable Pricing Level:
Pricing Level
ABR
Advances
Eurodollar
Advances
Facility
Fee
Pricing Level I
0.000%
0.700%
0.050%
Pricing Level II
0.000%
0.815%
0.060%
Pricing Level III
0.000%
0.930%
0.070%
Pricing Level IV
0.035%
1.035%
0.090%
Pricing Level V
0.140%
1.140%
0.110%
Pricing Level VI
0.350%
1.350%
0.150%

Decreases in the Applicable Margin resulting from a change in Pricing Level
shall become effective upon the delivery by the Borrower to the Administrative
Agent of notice upon the Borrower becoming aware of any change in the
applicability of a Pricing Level. Increases in the Applicable Margin resulting
from a change in Pricing Level shall become effective on the effective date of
any downgrade or withdrawal in the rating by Moody’s or S&P of the senior
unsecured long term debt rating of the Borrower.


2

--------------------------------------------------------------------------------





“Approved Fund”: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by a Lender, an Affiliate of a Lender or an
entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.7(b)), and accepted by the Administrative Agent, substantially in
the form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.
“Authorized Officer”: (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower,
(b) solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.3, the secretary or any assistant secretary of the Borrower, and (c)
solely for purposes of notices given pursuant to Sections 2.3 and 3.3, any other
officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by an Authorized Officer shall be conclusively presumed
to have been authorized by all necessary corporate and/or other action on the
part of the Borrower and such Authorized Officer shall be conclusively presumed
to have acted on behalf of the Borrower.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Barclays”: as defined in the preamble.
“BAS”: BofA Securities, Inc.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: as defined in Section 11.23(c).
“BofA”: means Bank of America, N.A. and its successors.
“Borrower”: as defined in the preamble.
“Borrower Materials”: as defined in Section 7.7.
“Borrowing Date”: (i) in respect of Revolving Credit Loans, any Domestic
Business Day or Eurodollar Business Day, as the case may be, on which the
Lenders shall make Revolving Credit Loans


3

--------------------------------------------------------------------------------





pursuant to a Borrowing Request, and (ii) in respect of Competitive Bid Loans,
any Domestic Business Day on which a Lender shall make a Competitive Bid Loan
pursuant to a Competitive Bid Request.
“Borrowing Request”: a request for Revolving Credit Loans substantially in the
form of Exhibit C or such other form as may be approved by the Administrative
Agent, including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent, appropriately completed
and signed by an Authorized Officer of the Borrower.
“Change of Control”: any of the following:
(i)    any Person or group (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), (a) shall have or acquire
beneficial ownership of securities having 35% or more of the ordinary voting
power of the Borrower or (b) shall possess, directly or indirectly, the power to
direct or cause the direction of the management and policies of the Borrower,
whether through the ownership of voting securities, by contract or otherwise; or
(ii)    the Continuing Directors shall cease for any reason to constitute a
majority of the board of directors of the Borrower then in office.
“Co-Documentation Agent” and “Co-Documentation Agents”: as defined in the
preamble.
“Co-Syndication Agent” and “Co-Syndication Agents”: as defined in the preamble.
“Commitment”: in respect of any Lender, such Lender’s undertaking to make
Revolving Credit Loans, subject to the terms and conditions hereof, in an
aggregate outstanding principal amount not to exceed the Commitment Amount of
such Lender.
“Commitment Amount”: at any time and with respect to any Lender, the amount set
forth adjacent to such Lender’s name under the heading “Commitment Amount” in
Exhibit A at such time or, in the event that such Lender is not listed on
Exhibit A, the “Commitment Amount” which such Lender shall have assumed from
another Lender in accordance with Section 11.7 on or prior to such time, as the
same may be adjusted from time to time pursuant to Section 2.6 and Section 11.7.
“Commitment Increase Supplement”: a Commitment Increase Supplement substantially
in the form of Exhibit K.
“Commitment Percentage”: at any time and with respect to any Lender, a fraction
(expressed as a percentage carried out to the ninth decimal place) the numerator
of which is such Lender’s Commitment Amount at such time, and the denominator of
which is the Aggregate Commitment Amount at such time; provided that in the
event the Commitments shall have expired or otherwise terminated or been
terminated, then Commitment Percentage shall be determined immediately prior
thereto.
“Commitment Period”: the period commencing on the Effective Date and ending on
the Commitment Termination Date or on such earlier date as all of the
Commitments shall have been terminated in accordance with the terms hereof.
“Commitment Termination Date”: the earlier of (i) May 12, 2021 (subject to
extension as provided in Section 2.12) and (ii) the date on which the Loans
shall become due and payable in accordance with the terms hereof, whether by
acceleration, notice of intention to prepay or otherwise.


4

--------------------------------------------------------------------------------





“Committed Credit Exposure”: with respect to any Lender at any time, the sum of
the outstanding principal balance of such Lender’s Revolving Credit Loans at
such time.
“Communication”: as defined in Section 11.8(b).
“Compensatory Interest Payment”: as defined in Section 3.4(c).
“Competitive Bid”: an offer by a Lender, substantially in the form of Exhibit H,
to make one or more Competitive Bid Loans.
“Competitive Bid Accept/Reject Letter”: a notification made by the Borrower
pursuant to Section 2.4(d) substantially in the form of Exhibit I.
“Competitive Bid Loan”: as defined in Section 2.4(a).
“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.4(b), the fixed rate of interest (which shall be expressed in the form
of a decimal to no more than four decimal places) offered by such Lender with
respect thereto.
“Competitive Bid Request”: a request by the Borrower, substantially in the form
of Exhibit F, for Competitive Bids.
“Competitive Interest Period”: as to any Competitive Bid Loan, the period
commencing on the date of such Competitive Bid Loan and ending on the date
requested in the Competitive Bid Request with respect thereto, which shall not
be earlier than 3 days after the date of such Competitive Bid Loan or later than
180 days after the date of such Competitive Bid Loan; provided that if any
Competitive Interest Period would end on a day other than a Domestic Business
Day, such Competitive Interest Period shall be extended to the next succeeding
Domestic Business Day, unless such next succeeding Domestic Business Day would
be a date on or after the Commitment Termination Date, in which case such
Competitive Interest Period shall end on the next preceding Domestic Business
Day. Interest shall accrue from and including the first day of a Competitive
Interest Period to but excluding the last day of such Competitive Interest
Period.
“Consolidated”: the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP.
“Contingent Obligation”: as to any Person (the “secondary obligor”), any
obligation of such secondary obligor (a) guaranteeing or in effect guaranteeing
any return on any investment made by another Person, or (b) guaranteeing or in
effect guaranteeing any Indebtedness, lease, dividend or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such
secondary obligor, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the beneficiary of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the beneficiary of such primary
obligation against loss in respect thereof, and (v) in respect of the
Indebtedness of any partnership in which such secondary obligor is a general
partner, except to the extent that such Indebtedness of such partnership is
nonrecourse to such secondary obligor and its separate Property; provided that
the term “Contingent Obligation” shall not include the indorsement of
instruments for deposit or collection in the ordinary course of business.


5

--------------------------------------------------------------------------------





“Continuing Director”: any member of the board of directors of the Borrower (i)
who is a member of that board of directors on the Effective Date, (ii) who was
nominated for election by the board of directors a majority of whom were
directors on the Effective Date, or (iii) whose election or nomination for
election was approved by one or more of such directors.
“Control Person”: as defined in Section 3.6.
“Convert”, “Conversion” and “Converted”: each, a reference to a conversion
pursuant to Section 3.3 of one Type of Revolving Credit Loan into the other Type
of Revolving Credit Loan.
“Costs”: as defined in Section 3.6.
“Credit Exposure”: with respect to any Lender at any time, the sum of (a) the
Committed Credit Exposure of such Lender at such time and (b) the outstanding
principal balance of all Competitive Bid Loans of such Lender at such time.
“Credit Parties”: the Administrative Agent and the Lenders.
“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that (a) has failed to fund any portion of its Loans within two Domestic
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) notified the Borrower or any Credit Party in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied, (c) failed, two Domestic Business Days after
written request by the Administrative Agent (based on the reasonable belief that
it may not fulfill its funding obligation), to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans; provided that such Lender shall cease to be a Defaulting Lender under
this clause (c) upon receipt by the Administrative Agent of such confirmation,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two Domestic
Business Days of the date when due, unless the subject of a good faith dispute,
or (e)(i) becomes or is insolvent or has a parent company that has become or is
insolvent, (ii) becomes the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, interim receiver, receiver and manager, administrator,
liquidator, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, interim receiver, receiver and manager, administrator, liquidator,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iii) becomes, or has a parent company that
becomes, the subject of a Bail-in Action; provided that a Lender shall not
qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by a Governmental Authority or


6

--------------------------------------------------------------------------------





instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Lender.
“Disposition”: with respect to any Person, any sale, assignment, transfer or
other disposition by such Person by any means, of:
(a)    the stock of, or other equity interests of, any other Person,
(b)    any business, operating entity, division or segment thereof, or
(c)    any other Property of such Person, other than (i) the sale of inventory
(other than in connection with bulk transfers), (ii) the disposition of
equipment and (iii) the sale of cash investments.
“Disqualified Institutions”: those Persons that are (a) competitors of the
Borrower or its Subsidiaries, identified in writing by the Borrower to the
Administrative Agent and the Lenders from time to time (by posting such notice
to the Platform) not less than one (1) Domestic Business Day prior to the date
of determination (it being understood that, notwithstanding anything herein to
the contrary, in no event shall a supplement apply retroactively to disqualify
any Person that has previously acquired an assignment or participation interest
hereunder that is otherwise an Eligible Assignee, but upon the effectiveness of
such designation, any such Person may not acquire any additional Commitments,
Advances or participations), (b) such other Persons identified in writing by the
Borrower to the Administrative Agent prior to the Effective Date and (c)
Affiliates of the Persons identified pursuant to clause (a) or (b) that are
either clearly identifiable by name or identified in writing by the Borrower to
the Administrative Agent; provided that “Disqualified Institutions” shall
exclude any Person that the Borrower has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent and the Lenders from time to time.
“Dividend Restrictions”: as defined in Section 8.7.
“Dollar” or “$”: lawful currency of the United States of America.
“Domestic Business Day”: any day other than a Saturday, Sunday or a day which in
New York City is a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental action to close.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


7

--------------------------------------------------------------------------------





“Effective Date”: as defined in Section 5.
“Electronic Copy”: as defined in Section 11.8(b).
“Electronic Record”: as defined in Section 11.8(b).
“Electronic Signature”: as defined in Section 11.8(b).
“Eligible Assignee”: a Person that is a permitted assignee under Section 11.7(b)
that has received the consent of each party whose consent is required under
Section 11.7(b). For the avoidance of doubt, any Disqualified Institution is
subject to Section 11.7(g).
“Employee Benefit Plan”: an employee benefit plan, within the meaning of
Section 3(3) of ERISA, maintained, sponsored or contributed to by the Borrower,
any Subsidiary or any ERISA Affiliate.
“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability”: as to any Person, any statutory, common law or
equitable liability, contingent or otherwise (including any liability for
damages, costs of environmental investigation, sampling or remediation, fines,
penalties or indemnities), of such Person directly or indirectly resulting from
or based upon violation of any Environmental Law, the generation, use, handling,
transportation, storage, treatment, discharge or disposal of any Hazardous
Materials, exposure to any Hazardous Materials, the release or threatened
release of any Hazardous Materials into the environment or any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Equity Interests”: shares of capital stock, partnership interests, membership
interests, beneficial interests or other ownership interests, whether voting or
nonvoting, in, or interests in the income or profits of, a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.
“ERISA Affiliate”: when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Internal Revenue Code pertaining to employee
benefit plans, any Person that is a member of any group of organizations within
the meaning of Sections 414(b) or (c) of the Internal Revenue Code or, solely
with respect to the applicable provisions of the Internal Revenue Code, Section
414(m) or (o) of the Internal Revenue Code, of which the Borrower or any
Subsidiary is a member.
“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
with respect to a Pension Plan (other than an event for which the 30‑day notice
period is waived); (b) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 or 432 of the Internal Revenue Code or Sections 303, 304 or
305 of ERISA; (c) the filing pursuant to the Internal Revenue Code or ERISA of
an application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by the Borrower, any Subsidiary or an ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the


8

--------------------------------------------------------------------------------





Borrower, any Subsidiary or an ERISA Affiliate; (e) the receipt by the Borrower,
any Subsidiary or an ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Pension Plan or to appoint
a trustee to administer any Pension Plan; (f) the incurrence by the Borrower,
any Subsidiary or an ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan;
(g) any limits under Section 436 of the Internal Revenue Code become applicable;
or (h) any failure to make any payment required by Section 430(j) of the
Internal Revenue Code.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Eurodollar Advance”: a portion of the Revolving Credit Loans selected by the
Borrower to bear interest during a Eurodollar Interest Period selected by the
Borrower at a rate per annum based upon a Eurodollar Rate determined with
reference to such Eurodollar Interest Period, all pursuant to and in accordance
with Section 2.1 or Section 3.3.
“Eurodollar Business Day”: any Domestic Business Day, other than a Domestic
Business Day on which banks are not open for dealings in Dollar deposits in the
interbank eurodollar market.
“Eurodollar Interest Period”: the period commencing on any Eurodollar Business
Day selected by the Borrower in accordance with Section 2.3 or Section 3.3 and
ending one, two, three or six months thereafter, as selected by the Borrower in
accordance with either such Sections, subject to the following:
(i)    if any Eurodollar Interest Period would otherwise end on a day which is
not a Eurodollar Business Day, such Eurodollar Interest Period shall be extended
to the immediately succeeding Eurodollar Business Day, unless the result of such
extension would be to carry the end of such Eurodollar Interest Period into
another calendar month, in which event such Eurodollar Interest Period shall end
on the Eurodollar Business Day immediately preceding such day; and
(ii)    if any Eurodollar Interest Period shall begin on the last Eurodollar
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Eurodollar Interest
Period), such Eurodollar Interest Period shall end on the last Eurodollar
Business Day of such latter calendar month.
“Eurodollar Rate”: with respect to any Eurodollar Advance for any Eurodollar
Interest Period, (a) the LIBO Rate for such Eurodollar Interest Period,
multiplied by (b) the Statutory Reserve Rate.
“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition has been satisfied.
“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder or any other Loan Document, (a) Taxes imposed on or
measured by its net income (however denominated) or overall gross receipts, and
franchise Taxes, in each case, (i) imposed on it by the jurisdiction (or any
political subdivision thereof) under the laws of which it is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed by the United States of America or
that are Other Connection Taxes, (c) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.13), any
withholding Tax that is imposed on amounts payable to such Lender at the time
such Lender becomes a


9

--------------------------------------------------------------------------------





party hereto (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 3.10, (d) any
Tax attributable to such recipient’s failure or inability (other than as a
result of a Regulatory Change, except for a Regulatory Change relating to the
implementation of FATCA) to comply with Section 3.10(f), and (e) any Taxes
imposed under FATCA.
“Existing Commitment Termination Date”: as defined in Section 2.12(a).
“Existing 2017 Credit Agreement”: the Five Year Credit Agreement, dated as of
May 18, 2017, by and among the Borrower, the lenders party thereto from time to
time, Barclays and JPMC, as co‑syndication agents, BofA and Wells Fargo, as
co-documentation agents, and The Bank of New York Mellon, as administrative
agent, as amended by Amendment No. 1 to Five Year Credit Agreement, dated as of
December 15, 2017, Amendment No. 2 to Five Year Credit Agreement, dated as of
May 17, 2018, Amendment No. 3 to Five Year Credit Agreement, dated as of May 16,
2019, and as the same may be further amended, amended and restated,
supplemented, replaced or otherwise modified from time to time.
“Existing 2018 Credit Agreement”: the Five Year Credit Agreement, dated as of
May 17, 2018, by and among the Borrower, the lenders party thereto from time to
time, Barclays and JPMC, as co‑syndication agents, BofA, GS and Wells Fargo, as
co-documentation agents, and The Bank of New York Mellon, as administrative
agent, as amended by Amendment No. 1 to Five Year Credit Agreement, dated as of
May 16, 2019, and as the same may be amended, amended and restated,
supplemented, replaced or otherwise modified from time to time.
“Existing 2019 Credit Agreement”: the Five Year Credit Agreement, dated as of
May 16, 2019, by and among the Borrower, the lenders party thereto from time to
time, Barclays and JPMC, as co- syndication agents, GS and Wells Fargo, as
co‑documentation agents, and BofA, as administrative agent, as the same may be
amended, amended and restated, supplemented, replaced or otherwise modified from
time to time.
“Existing 364-Day Credit Agreement”: the 364-Day Year Credit Agreement, dated as
of May 16, 2019, by and among the Borrower, the lenders party thereto from time
to time, GS and Wells Fargo, as co-syndication agents, Barclays and JPMC, as
co‑documentation agents, and BofA, as administrative agent, as amended, amended
and restated, supplemented, replaced or otherwise modified prior to the date
hereof.
“Expiration Date”: the first date, occurring on or after the date the
Commitments shall have terminated or been terminated in accordance herewith,
upon which there shall be no Loans outstanding.
“Extension Date”: as defined in Section 2.12(a).
“Extension Request”: as defined in Section 2.12(a).
“Facility Fee”: as defined in Section 3.11.
“FATCA”: Sections 1471 through 1474 of the Internal Revenue Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any applicable
intergovernmental agreements with respect thereto, and any treaty, law,
regulations, or other official guidance enacted in any other jurisdiction
relating to such intergovernmental agreement.


10

--------------------------------------------------------------------------------





“Federal Funds Effective Rate”: for any day, the rate per annum calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Domestic Business Day by the
Federal Reserve Bank of New York as the federal funds effective rate; provided
that if the Federal Funds Effective Rate as so determined would be less than
zero, the “Federal Funds Effective Rate” shall be deemed to be zero for purposes
of this Agreement.
“Fees”: as defined in Section 3.2(a).
“Financial Statements”: as defined in Section 4.13.
“Foreign Lender”: any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.
“GAAP”: subject to Section 1.2(b), generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination, consistently applied.
“Governmental Authority”: any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court, arbitrator, regulatory body
or central bank (including any supra-national bodies such as the European Union
or the European Central Bank).
“GS”: as defined in the preamble.
“Hazardous Materials”: all ignitable, explosive, reactive, corrosive or
radioactive substances or wastes and all hazardous or toxic materials,
substances, chemicals, wastes or other pollutants, including but not limited to
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes,
hazardous biological agents, hazardous pharmaceutical substances and all other
materials, substances, chemicals, wastes, contaminants or pollutants of any
nature that are now or hereafter regulated pursuant to any Environmental Law, or
are now or hereafter defined, listed or classified as a hazardous or toxic
material, substance, chemical, waste, contaminant or pollutant in any
Environmental Law.
“Highest Lawful Rate”: as to any Lender, the maximum rate of interest, if any,
which at any time or from time to time may be contracted for, taken, charged or
received on the Loans or the Notes or which may be owing to such Lender pursuant
to this Agreement under the laws applicable to such Lender and this Agreement
and the other Loan Documents.
“Increasing Lender”: as defined in Section 2.6(d).
“Indebtedness”: as to any Person at a particular time, all items of such Person
which constitute, without duplication, (a) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables and accrued
expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) indebtedness
with respect to any conditional sale or other title retention agreement, (d)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit (excluding, for purposes of Section 8.9,
letters of credit obtained in the ordinary course of business by the Borrower or
any Subsidiary) issued for the


11

--------------------------------------------------------------------------------





account of such Person and, without duplication, all drafts drawn thereunder to
the extent such Person shall not have reimbursed the issuer thereof in respect
of such issuer’s payment of such drafts, (e) that portion of any obligation of
such Person, as lessee, which in accordance with GAAP is required to be
capitalized on a balance sheet of such Person, (f) all indebtedness described in
clauses (a) through (e) above secured by any Lien on any Property owned by such
Person even though such Person shall not have assumed or otherwise become liable
for the payment thereof (other than carriers’, warehousemen’s, mechanics’,
repairmen’s or other like non‑consensual Liens arising in the ordinary course of
business), and (g) Contingent Obligations in respect of any indebtedness
described in clauses (a) through (f) above; provided that, for purposes of this
definition, Indebtedness shall not include Intercompany Debt and obligations in
respect of interest rate caps, collars, exchanges, swaps or other, similar
agreements.
“Indebtedness for Borrowed Money”: as to any Person at a particular time, all
items of such Person which constitute, without duplication, (a) indebtedness for
borrowed money or the deferred purchase price of Property (other than trade
payables and accrued expenses incurred in the ordinary course of business), (b)
indebtedness evidenced by notes, bonds, debentures or similar instruments, (c)
that portion of any obligation of such Person, as lessee, which in accordance
with GAAP is required to be capitalized on a balance sheet of such Person, and
(d) Contingent Obligations in respect of any indebtedness described in clauses
(a) through (c) above; provided that, for purposes of this definition,
Indebtedness for Borrowed Money shall not include Intercompany Debt and
obligations in respect of interest rate caps, collars, exchanges, swaps or
other, similar agreements.
“Indemnified Amount”: as defined in Section 11.10(b).
“Indemnified Liabilities”: as defined in Section 11.5(a).
“Indemnified Person”: as defined in Section 11.10(a).
“Indemnified Taxes”: Taxes other than Excluded Taxes and Other Taxes.
“Information”: as defined in Section 11.14(b).
“Insurance Subsidiary”: any Subsidiary subject to regulation by the commissioner
of insurance, the commissioner of health or any equivalent Governmental
Authority in any applicable jurisdiction.
“Intangible Assets”: at any date, the value, as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, of: (i) all trade names, trademarks, licenses, patents,
copyrights, service marks, goodwill and other like intangibles, (ii)
organizational and development costs, (iii) deferred charges (other than prepaid
items, such as insurance, taxes, interest, commissions, rents, pensions,
compensation and similar items and tangible assets being amortized), and (iv)
unamortized debt discount and expense, less unamortized premium.
“Intercompany Debt”: (i) Indebtedness of the Borrower to one or more of the
Subsidiaries of the Borrower and (ii) Indebtedness of one or more of the
Subsidiaries of the Borrower to the Borrower or any one or more of the other
Subsidiaries of the Borrower.
“Interest Payment Date”: (i) as to any ABR Advance, the last day of each March,
June, September and December, commencing on the first of such days to occur
after such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (ii) as to any Eurodollar Advance in respect of which the Borrower has
selected a Eurodollar Interest Period of one, two or three months, the last day
of such Eurodollar Interest Period, (iii) as to any Competitive Bid Loan in
respect of which the Borrower has


12

--------------------------------------------------------------------------------





selected a Competitive Interest Period of 90 days or less, the last day of such
Competitive Interest Period and (iv) as to any Eurodollar Advance or Competitive
Bid Loan in respect of which the Borrower has selected an Interest Period
greater than three months or 90 days, as the case may be, the last day of the
third month or the 90th day, as the case may be, of such Interest Period and the
last day of such Interest Period.
“Interest Period”: a Eurodollar Interest Period or a Competitive Interest
Period, as the case may be.
“Internal Revenue Code”: the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.
“Joint Lead Arrangers”: BAS, Barclays, GS, JPMC and WFS.
“JPMC”: as defined in the preamble.
“Lender” and “Lenders”: as defined in the preamble.
“LIBO Rate”: for any Eurodollar Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars for a period equal in length to
such Interest Period) (“LIBOR”) as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Eurodollar Business Days prior to the
commencement of such Eurodollar Interest Period, for Dollar deposits (for
delivery on the first day of such Eurodollar Interest Period) with a term
equivalent to such Eurodollar Interest Period; provided that if the LIBO Rate
shall be less than zero, the “LIBO Rate” shall be deemed to be zero for the
purposes of this Agreement.
“LIBO Screen Rate”: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR” as defined in the definition of LIBO Rate.
“LIBOR Successor Rate”: as defined in Section 3.8(d).
“LIBOR Successor Rate Conforming Changes”: as defined in Section 3.8(d).
“Lien”: any mortgage, pledge, hypothecation, assignment, lien, deposit
arrangement, charge, encumbrance or other security arrangement or security
interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement;
provided, that in no event shall an operating lease be deemed to constitute a
Lien.
“Loan”: a Revolving Credit Loan or a Competitive Bid Loan, as the case may be.
“Loan Documents”: this Agreement and, upon the execution and delivery thereof,
the Notes, if any.
“Loans”: the Revolving Credit Loans and the Competitive Bid Loans.




13

--------------------------------------------------------------------------------





“Margin Stock”: any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.
“Material Acquisition”: any acquisition of (a) Equity Interests in any Person
if, after giving effect thereto, such Person will become a Subsidiary, or (b)
assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of the deferred purchase price therefor (including
obligations under any purchase price adjustment but excluding earn-out or
similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) equals or exceeds
$500,000,000.
“Material Adverse”: with respect to any change or effect, a material adverse
change in, or effect on, as the case may be, (i) the financial condition,
operations, business, or Property of the Borrower and the Subsidiaries taken as
a whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents, or (iii) the ability of the Administrative Agent or any Lender
to enforce the Loan Documents.
“Material Subsidiary”: a Subsidiary of the Borrower with respect to which (i)
the Borrower’s and its other Subsidiaries’ investments in, and advances to, such
Subsidiary exceed ten percent (10%) of the total assets of the Borrower and its
Subsidiaries Consolidated as of the end of the most recently completed fiscal
year, (ii) the Borrower’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of such Subsidiary exceeds 10
percent (10%) of the total assets of the Borrower and its Subsidiaries
Consolidated as of the end of the most recently completed fiscal year, or (iii)
the Borrower’s and its other Subsidiaries’ equity in the income from continuing
operations before income taxes of such Subsidiary exclusive of amounts
attributable to any non-controlling interests exceeds ten percent (10%) of such
income of the Borrower and its Subsidiaries Consolidated for the most recently
completed fiscal year.
“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan”: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Tangible Assets”: at any date, the total assets as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, less, without duplication (i) all current liabilities (due
within one year) as shown on such balance sheet and (ii) Intangible Assets and
liabilities relating thereto.
“New Lender”: as defined in Section 2.6(d).
“Non‑Extending Lender”: as defined in Section 2.12(b).
“Note”: with respect to each Lender that has requested one in accordance with
Section 2.11, a promissory note evidencing such Lender’s Loans payable to such
Lender (or, if required by such Lender, to such Lender and its registered
assigns), substantially in the form of Exhibit B.
“One Month LIBOR Rate”: for any interest calculation with respect to an ABR
Advance on any date, the rate per annum equal to LIBOR, at or about 11:00 a.m.,
London time determined two Eurodollar Business Days prior to such date for
Dollar deposits with a term of one month commencing that day,


14

--------------------------------------------------------------------------------





provided that in the event that the One Month LIBOR Rate would otherwise be less
than zero, such “One Month LIBOR Rate” shall be deemed to be zero for purposes
of this Agreement.
“Other Connection Taxes”: with respect to the Administrative Agent, any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder or any other Loan Document, Taxes imposed
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, enforced any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.13).
“Participant”: as defined in Section 11.7(d).
“Participant Register”: as defined in Section 11.7(d).
“Patriot Act”: as defined in Section 11.20.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.
“Pension Plan”: at any time, any Employee Benefit Plan (including a
Multiemployer Plan) subject to Section 302 of ERISA or Section 412 of the
Internal Revenue Code, the funding requirements of which are, or at any time
within the six years immediately preceding the time in question were, in whole
or in part, the responsibility of the Borrower, any Subsidiary or an ERISA
Affiliate.
“Person”: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business trust, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary, or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.
“Plan of Reorganization”: as defined in Section 11.7(g)(iii).
“Platform”: as defined in Section 7.7.
“Pricing Level”: Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V or Pricing Level VI, as the case may be.
“Pricing Level I”: any time when the senior unsecured long term debt rating of
the Borrower by (x) S&P is A or higher or (y) Moody’s is A2 or higher.
“Pricing Level II”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is A‑ or higher or (y) Moody’s is A3 or higher and
(ii) Pricing Level I does not apply.




15

--------------------------------------------------------------------------------





“Pricing Level III”: any time when (i) the senior unsecured long term debt
rating of the Borrower by (x) S&P is BBB+ or higher or (y) Moody’s is Baa1 or
higher and (ii) neither Pricing Level I nor Pricing Level II applies.
“Pricing Level IV”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB or higher or (y) Moody’s is Baa2 or higher and
(ii) none of Pricing Level I, Pricing Level II or Pricing Level III applies.
“Pricing Level V”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB‑ or higher or (y) Moody’s is Baa3 or higher
and (ii) none of Pricing Level I, Pricing Level II, Pricing Level III or Pricing
Level IV applies.
“Pricing Level VI”: any time when none of Pricing Level I, Pricing Level II,
Pricing Level III, Pricing Level IV or Pricing Level V applies.
Notwithstanding each definition of Pricing Level set forth above, if at any time
the senior unsecured long term debt ratings of the Borrower by S&P and Moody’s
differ by more than one equivalent rating level, then the applicable Pricing
Level shall be determined based upon the lower such rating adjusted upwards to
the next higher rating level.
“Proceeding”: as defined in Section 11.10(d).
“Prohibited Transaction”: a transaction that is prohibited under Section 4975 of
the Internal Revenue Code or Section 406 of ERISA and not exempt under Section
4975 of the Internal Revenue Code, Section 408 of ERISA or any applicable
administrative exemptions.
“Property”: in respect of any Person, all types of real, personal or mixed
property and all types of tangible or intangible property owned or leased by
such Person.
“PTE”: as defined in Section 11.23(c).
“Regulatory Change”: the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, implementation, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, in the case of each of clauses
(i) and (ii), shall be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted or issued, but only if any such requirements are generally
applicable to (and for which reimbursement is generally being sought by the
Lenders in respect of) credit transactions similar to this transaction from
similarly situated borrowers (which are parties to credit or loan documentation
containing a provision similar to this definition), as determined by the Lenders
in their respective reasonable discretion.
“Register”: as defined in Section 11.7(c).
“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


16

--------------------------------------------------------------------------------





“Relevant Governmental Body”: the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Replaced Lender”: as defined in Section 3.13.
“Replacement Lender”: as defined in Section 3.13.
“Required Lenders”: (a) at any time prior to the Commitment Termination Date or
such earlier date as all of the Commitments shall have terminated or been
terminated in accordance herewith, Lenders having Commitment Amounts greater
than 50% of the Aggregate Commitment Amount, and (b) at all other times, Lenders
having Credit Exposure greater than 50% of the Aggregate Credit Exposure.
“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
“Restrictive Agreement”: as defined in Section 8.7.
“Revolving Credit Loan” and “Revolving Credit Loans”: as defined in Section
2.1(a).
“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., or any successor thereto.
“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Scheduled Unavailability Date”: as defined in Section 3.8(d)(ii).
“SEC Reports”: the Borrower’s 2019 Annual Report on Form 10-K, the Borrower’s
quarterly report on Form 10-Q for the quarterly period ending March 31, 2020,
and any 8-K filings made by the Borrower subsequent to March 31, 2020 and prior
to the Effective Date.
“SOFR”: with respect to any day, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark (or a successor administrator) on the Federal Reserve Bank of New
York’s website (or any successor source) and, in each case, that has been
selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate”: SOFR or Term SOFR.
“Special Counsel”: such counsel as the Administrative Agent may engage from time
to time.


17

--------------------------------------------------------------------------------





“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board of Governors of the
Federal Reserve System, as amended). Such reserve percentages shall include
those imposed pursuant to said Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of, or credit for, proration, exemptions or offsets that may be
available from time to time to any Lender under said Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary”: at any time and from time to time, any corporation, partnership,
limited liability company, joint venture or other business entity of which the
Borrower and/or any Subsidiary of the Borrower, directly or indirectly at such
time, either (a) in respect of a corporation, owns or controls more than 50% of
the outstanding stock having ordinary voting power to elect a majority of the
board of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (b) in respect of a partnership, limited liability company,
joint venture or other business entity, is entitled to share in more than 50% of
the profits and losses, however determined.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges in the nature of a tax imposed
by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
“Term SOFR”: the forward-looking term rate for any period that is approximately
(as determined by the Administrative Agent) as long as any of the Eurodollar
Interest Period options set forth in the definition of “Eurodollar Interest
Period” and that is based on SOFR and that has been selected or recommended by
the Relevant Governmental Body, in each case, as published on an information
service as selected by the Administrative Agent from time to time in its
reasonable discretion.
“Termination Event”: with respect to any Pension Plan, (a) an ERISA Event, (b)
the termination of a Pension Plan under Section 4041(c) of ERISA, or the filing
of a notice of intent to terminate a Pension Plan under Section 4041(c) of
ERISA, or the treatment of a Pension Plan amendment as a termination under
Section 4041(e) of ERISA (except an amendment made after such Pension Plan
satisfies the requirement for a standard termination under Section 4041(b) of
ERISA), (c) the institution of proceedings by the PBGC to terminate a Pension
Plan under Section 4042 of ERISA, or (d) the appointment of a trustee to
administer any Pension Plan under Section 4042 of ERISA.
“Threshold Amount”: $300,000,000.
“Total Capitalization”: at any date, the sum of the Borrower’s Consolidated
Indebtedness and shareholders’ equity on such date, determined in accordance
with GAAP.
“Type”: with respect to any Revolving Credit Loan, the characteristic of such
Loan as an ABR Advance or a Eurodollar Advance, each of which constitutes a Type
of Revolving Credit Loan.
“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time)


18

--------------------------------------------------------------------------------





promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms.
“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unqualified Amount”: as defined in Section 3.4(c).
“Upstream Dividends”: as defined in Section 8.7.
“U.S. Lender”: as defined in Section 3.10(f).
“United States Tax Compliance Certificate”: as defined in Section 3.10(f)(iii).
“Wells Fargo”: as defined in the preamble.
“WFS”: Wells Fargo Securities, LLC.
“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2    Principles of Construction
(a)    All capitalized terms defined in this Agreement shall have the meanings
given to such capitalized terms herein when used in the other Loan Documents or
in any certificate, opinion or other document made or delivered pursuant hereto
or thereto, unless otherwise expressly provided therein.
(b)    Unless otherwise expressly provided herein, the word “fiscal” when used
herein shall refer to the relevant fiscal period of the Borrower. As used in the
Loan Documents and in any certificate, opinion or other document made or
delivered pursuant thereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of, and any accounting term
related thereto shall have the respective meaning given to it under, GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Any lease that is characterized as an operating lease in
accordance with GAAP after the


19

--------------------------------------------------------------------------------





Borrower’s adoption of ASC 842 (regardless of the date on which such lease has
been entered into) shall not be a capital or finance lease, and any such lease
shall be, for all purposes of this Agreement, treated as though it were
reflected on the Borrower’s consolidated financial statements in the same manner
as an operating lease would have been reflected prior to Borrower’s adoption of
ASC 842.
(c)    The words “hereof”, “herein”, “hereto” and “hereunder” and similar words
.. when used in each Loan Document shall refer to such Loan Document as a whole
and not to any particular provision of such Loan Document, and Section, schedule
and exhibit references contained therein shall refer to Sections thereof or
schedules or exhibits thereto unless otherwise expressly provided therein.
(d)    All references herein to a time of day shall mean the then-applicable
time in New York, New York, unless otherwise expressly provided herein.
(e)    Section headings have been inserted in the Loan Documents for convenience
only and shall not be construed to be a part thereof. Unless the context
otherwise requires, words in the singular number include the plural, and words
in the plural include the singular.
(f)    Whenever in any Loan Document or in any certificate or other document
made or delivered pursuant thereto, the terms thereof require that a Person sign
or execute the same or refer to the same as having been so signed or executed,
such terms shall mean that the same shall be, or was, duly signed or executed by
(i) in respect of any Person that is a corporation, any duly authorized officer
thereof, and (ii) in respect of any other Person (other than an individual), any
analogous counterpart thereof.
(g)    The words “include” and “including”, when used in each Loan Document,
shall mean that the same shall be included “without limitation”, unless
otherwise specifically provided.
(h)    All references to “knowledge” or “awareness” of the Borrower or any
Subsidiary means the actual knowledge of an Authorized Officer of the Borrower
or such Subsidiary.

2.    AMOUNT AND TERMS OF LOANS

2.1    Revolving Credit Loans Subject to the terms and conditions hereof, each
Lender severally (and not jointly) agrees to make loans in Dollars under this
Agreement (each a “Revolving Credit Loan” and, collectively with each other
Revolving Credit Loan of such Lender and/or with each Revolving Credit Loan of
each other Lender, the “Revolving Credit Loans”) to the Borrower from time to
time during the Commitment Period, during which period the Borrower may borrow,
prepay and reborrow in accordance with the provisions hereof. Immediately after
making each Revolving Credit Loan and after giving effect to all Competitive Bid
Loans repaid on the same date, the Aggregate Credit Exposure will not exceed the
Aggregate Commitment Amount. With respect to each Lender, at the time of the
making of any Revolving Credit Loan, the sum of (I) the principal amount of such
Lender’s Revolving Credit Loan constituting a part of the Revolving Credit Loans
to be made and (II) the aggregate principal balance of all other Revolving
Credit Loans (exclusive of Revolving Credit Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the Revolving Credit
Loans to be made) then outstanding from such Lender, will not exceed the
Commitment of such Lender at such time. At the option of the Borrower, indicated
in a Borrowing Request, Revolving Credit Loans may be made as ABR Advances or
Eurodollar Advances.


20

--------------------------------------------------------------------------------





(b)    The aggregate outstanding principal balance of all Revolving Credit Loans
shall be due and payable on the Commitment Termination Date (subject to Section
2.2) or on such earlier date upon which all of the Commitments shall have been
terminated in accordance with Section 2.6.

2.2    Term-out OptionThe Borrower may, in its sole and absolute discretion,
upon not less than 10 days’ (and not more than 60 days’) notice to the
Administrative Agent, elect to convert all of the Loans outstanding on the
Commitment Termination Date in effect at such time into “term loans” in which
case the outstanding Loans shall not be due on the Commitment Termination Date
and shall instead be due and payable on the first anniversary of the Commitment
Termination Date, with the effect that, notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, all references in this
Agreement and each other Loan Document to the Commitment Termination Date (other
than as set forth in this Section 2.2 or Section 2.1) shall thereafter be deemed
to refer to the date that is the first anniversary of the Commitment Termination
Date; provided that the Borrower shall have delivered an officer’s certificate
on the Commitment Termination Date certifying that the representations and
warranties contained in this Agreement shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the Commitment Termination Date (provided that any representation
and warranty that is qualified as to “materiality”, “Material Adverse” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on the Commitment Termination Date),
except those which are expressly specified to be made as of an earlier date, no
Default shall have occurred and be continuing, and the Borrower shall have paid
to the Administrative Agent for the account of the Lenders a fee in the amount
equal to (i) 0.75% multiplied by (ii) the aggregate outstanding principal amount
of all Loans so converted. All Loans converted into “term loans” pursuant to
this Section 2.2 shall continue to constitute Loans under this Agreement and the
other Loan Documents except that the Borrower may not reborrow such Loans
pursuant to Section 2.1 after all or any portion of such Loans shall have been
prepaid pursuant to Section 2.7 and no new Loans may be borrowed on or after the
Commitment Termination Date.

2.3    Notice of Borrowing Revolving Credit LoansThe Borrower agrees to notify
the Administrative Agent, which notification shall be irrevocable, no later than
(a) 12:00 Noon on the proposed Borrowing Date in the case of Revolving Credit
Loans to consist of ABR Advances and (b) 12:00 Noon at least three Eurodollar
Business Days prior to the proposed Borrowing Date in the case of Revolving
Credit Loans to consist of Eurodollar Advances. Each such notice shall specify
(i) the aggregate amount requested to be borrowed under the Commitments, (ii)
the proposed Borrowing Date, (iii) whether a borrowing of Revolving Credit Loans
is to be made as an ABR Advance, one or more Eurodollar Advances, or both, and
the amount of each thereof, and (iv) the Eurodollar Interest Period for each
such Eurodollar Advance. Each such notice shall be promptly confirmed by
delivery to the Administrative Agent of a Borrowing Request. Each Eurodollar
Advance to be made on a Borrowing Date, when aggregated with all amounts to be
Converted to Eurodollar Advances on such date and having the same Interest
Period as such Eurodollar Advance, shall equal no less than $10,000,000, or an
integral multiple of $1,000,000 in excess thereof. Each ABR Advance made on each
Borrowing Date shall equal no less than $5,000,000 or an integral multiple of
$500,000 in excess thereof. The Administrative Agent shall promptly notify each
Lender (by telephone or otherwise, such notification to be confirmed by fax,
email or other writing) of each such Borrowing Request. Subject to its receipt
of each such notice from the Administrative Agent and subject to the terms and
conditions hereof, each Lender shall make immediately available funds available
to the Administrative Agent at the address therefor set forth in Section 11.2
not later than 1:00 P.M. on each Borrowing Date in an amount equal to such
Lender’s Commitment Percentage of the Revolving Credit Loans requested by the
Borrower on such Borrowing Date.
2.4    Competitive Bid Loans and Procedure


21

--------------------------------------------------------------------------------





(a)    Subject to the terms and conditions hereof, the Borrower may request
competitive bid loans in Dollars under this Agreement (each a “Competitive Bid
Loan”) during the Commitment Period. In order to request Competitive Bids, the
Borrower shall deliver by hand, fax or email to the Administrative Agent a duly
completed and executed Competitive Bid Request not later than 12:00 Noon, one
Domestic Business Day before the proposed Borrowing Date therefor. A Competitive
Bid Request that does not conform substantially to the format of Exhibit F may
be rejected by the Administrative Agent in the Administrative Agent’s reasonable
discretion, and the Administrative Agent shall promptly notify the Borrower of
such rejection by fax or email and by telephone. Each Competitive Bid Request
shall specify (x) the proposed Borrowing Date for the Competitive Bid Loans then
being requested (which shall be a Domestic Business Day) and the aggregate
principal amount thereof and (y) the Competitive Interest Period or Competitive
Interest Periods (which shall not exceed ten different Interest Periods in a
single Competitive Bid Request), with respect thereto (which may not end after
the Domestic Business Day immediately preceding the Commitment Termination
Date). Promptly after its receipt of each Competitive Bid Request that is not
rejected as aforesaid, the Administrative Agent shall invite by fax or email
(substantially in the form of Exhibit G) the Lenders (other than any Defaulting
Lender) to bid, on the terms and conditions of this Agreement, to make
Competitive Bid Loans pursuant to such Competitive Bid Request.
(b)    Each Lender (other than any Defaulting Lender), in its sole and absolute
discretion, may make one or more Competitive Bids to the Borrower responsive to
a Competitive Bid Request. Each Competitive Bid by a Lender must be received by
the Administrative Agent not later than 10:00 A.M. on the proposed Borrowing
Date for the relevant Competitive Bid Loan. Multiple bids will be accepted by
the Administrative Agent. Bids to make Competitive Bid Loans that, in the
reasonable judgment of the Administrative Agent, do not conform to the
Competitive Bids solicited by the related Competitive Bid Request shall be
rejected by the Administrative Agent. Competitive Bids that do not conform
substantially to the format of Exhibit H may be rejected by the Administrative
Agent after conferring with, and upon the instruction of, the Borrower, and the
Administrative Agent shall notify the Lender making such nonconforming bid of
such rejection as soon as practicable. Each Competitive Bid shall be irrevocable
and shall specify (x) the principal amount (which (1) shall be in a minimum
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof, and (2) may equal the entire principal amount requested by the
Borrower) of the Competitive Bid Loan or Competitive Bid Loans that the Lender
is willing to make to the Borrower, (y) the Competitive Bid Rate or Competitive
Bid Rates at which the Lender is prepared to make such Competitive Bid Loan or
Competitive Bid Loans, and (z) the Competitive Interest Period with respect to
each such Competitive Bid Loan and the last day thereof. If any Lender shall
elect not to make a Competitive Bid, such Lender shall so notify the
Administrative Agent by fax or email not later than 10:00 A.M. on the proposed
Borrowing Date therefor; provided that the failure by any Lender to give any
such notice shall not obligate such Lender to make any Competitive Bid Loan in
connection with the relevant Competitive Bid Request.
(c)    With respect to each Competitive Bid Request, the Administrative Agent
shall (i) notify the Borrower by fax or email by 11:00 A.M. on the proposed
Borrowing Date with respect thereto of each Competitive Bid made, the
Competitive Bid Rate applicable thereto and the identity of the Lender that made
such Competitive Bid, and (ii) send a list of all Competitive Bids to the
Borrower for its records as soon as practicable after completion of the bidding
process. Each notice and list sent by the Administrative Agent pursuant to this
Section 2.4(c) shall list the Competitive Bids in ascending yield order.
(d)    The Borrower may, in its sole and absolute discretion, subject only to
the provisions of this Section 2.4(d), accept or reject any Competitive Bid made
in accordance with the


22

--------------------------------------------------------------------------------





procedures set forth in this Section 2.4, and the Borrower shall notify the
Administrative Agent by telephone, confirmed by fax or email in the form of a
duly completed and executed Competitive Bid Accept/Reject Letter, whether and to
what extent it has decided to accept or reject any or all of such Competitive
Bids not later than 12:00 Noon on the proposed Borrowing Date therefor; provided
that the failure by the Borrower to give such notice shall be deemed to be a
rejection of all such Competitive Bids. In connection with each acceptance of
one or more Competitive Bids by the Borrower:
(1)    the Borrower shall not accept a Competitive Bid of a given tenor made at
a particular Competitive Bid Rate if the Borrower has decided to reject a
Competitive Bid having the same tenor made at a lower Competitive Bid Rate
unless the acceptance of such Competitive Bid made at a lower Competitive Bid
Rate would subject the Borrower to any requirement to withhold any taxes or
deduct any amount from any amounts payable under the Loan Documents, in which
case the Borrower may reject such Competitive Bid made at a lower Competitive
Bid Rate,
(2)    the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the Competitive Bid Request
therefor,
(3)    if the Borrower shall desire to accept a Competitive Bid made at a
particular Competitive Bid Rate, it must accept all other Competitive Bids at
such Competitive Bid Rate, except for any such Competitive Bid the acceptance of
which would subject the Borrower to any requirement to withhold any taxes or
deduct any amount from any amounts payable under the Loan Documents; provided
that if the acceptance of all such other Competitive Bids would cause the
aggregate amount of all such accepted Competitive Bids to exceed the amount
requested, then such acceptance shall be made pro rata in accordance with the
amount of each such Competitive Bid at such Competitive Bid Rate,
(4)    except pursuant to clause (3) above, no Competitive Bid shall be accepted
unless the Competitive Bid Loan with respect thereto shall be in a minimum
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof, and
(5)    no Competitive Bid shall be accepted and no Competitive Bid Loan shall be
made, if immediately after giving effect thereto, the Aggregate Credit Exposure
would exceed the Aggregate Commitment Amount.
(e)    The Administrative Agent shall promptly fax or email to each bidding
Lender (with a copy to the Borrower) a Competitive Bid Accept/Reject Letter
advising such Lender whether its Competitive Bid has been accepted (and if
accepted, in what amount and at what Competitive Bid Rate), and each successful
bidder so notified will thereupon become bound, subject to the applicable
conditions hereof, to make the Competitive Bid Loan in respect of which each of
its Competitive Bids has been accepted by making immediately available funds
available to the Administrative Agent at its address set forth in Section 11.2
not later than 1:00 P.M. on the Borrowing Date for such Competitive Bid Loan in
the amount thereof.




23

--------------------------------------------------------------------------------





(f)    Anything herein to the contrary notwithstanding, if the Administrative
Agent shall elect to submit a Competitive Bid in its capacity as a Lender, it
shall submit such bid directly to the Borrower not later than 9:30 A.M. on the
relevant proposed Borrowing Date.
(g)    All notices required by this Section 2.4 shall be given in accordance
with Section 11.2.
(h)    Each Competitive Bid Loan shall be due and payable on the last day of the
Competitive Interest Period applicable thereto or on such earlier date upon
which the Loans shall become due and payable pursuant to the provisions hereof,
whether by acceleration or otherwise.

2.5    Use of ProceedsThe Borrower agrees that the proceeds of the Loans shall
be used solely for its general corporate purposes, but not inconsistent with
this Section 2.5 or any other provision of this Agreement, including, without
limitation, the provisions of Section 4.9, and not in contravention of any
applicable law, rule or regulation.

2.6    Termination, Reduction or Increase of CommitmentsTermination on
Commitment Termination Date. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.
(b)    Voluntary Termination or Reductions. At the Borrower’s option in its sole
and absolute discretion and upon at least one Domestic Business Day’s prior
irrevocable notice to the Administrative Agent, the Borrower may (i) terminate
the Commitments at any time, or (ii) permanently reduce the Aggregate Commitment
Amount in part at any time and from time to time; provided that (1) each such
partial reduction shall be in an amount equal to at least $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, and (2) immediately after
giving effect to each such reduction, the Aggregate Commitment Amount shall
equal or exceed the Aggregate Credit Exposure; provided, further that,
notwithstanding the foregoing, (x) a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or transactions (such notice to specify
the proposed effective date), in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to such specified
effective date) if such condition is not satisfied and the Borrower shall
indemnify the Lenders in accordance with Section 3.5, if applicable and (y) the
Administrative Agent and the Lenders who are a party to the Existing 364-Day
Credit Agreement hereby (i) acknowledge and agree that the Existing 364-Day
Credit Agreement shall be terminated and have no further force and effect on and
as of the Effective Date (other than those provisions which by their terms
expressly survive the termination thereof), (ii) acknowledge and agree that the
“Expiration Date” (as defined in the Existing 364-Day Credit Agreement) shall be
deemed to have occurred on the Effective Date, and (iii) waive any notice
requirement pursuant to Section 2.6 of the Existing 364-Day Credit Agreement.
(c)    In General. Each reduction of the Aggregate Commitment Amount shall be
made by reducing each Lender’s Commitment Amount by an amount equal to the
product of such Lender’s Commitment Percentage and the amount of such reduction.
(d)    Increase in Aggregate Commitment Amount. The Borrower may at any time and
from time to time prior to the 90th day prior to the then-applicable Commitment
Termination Date, at its sole cost and expense, request any one or more of the
Lenders having a Commitment to increase its Commitment Amount (the decision to
increase the Commitment Amount of a Lender to be within the sole and absolute
discretion of such Lender), or any Eligible Assignee to provide a new
Commitment, by submitting to the Administrative Agent a Commitment Increase


24

--------------------------------------------------------------------------------





Supplement, duly executed and delivered by the Borrower and each such Lender or
Eligible Assignee, as the case may be. Upon receipt of any such Commitment
Increase Supplement, the Administrative Agent shall promptly execute and deliver
such Commitment Increase Supplement and the Administrative Agent shall deliver a
copy thereof to the Borrower and each such Lender or Eligible Assignee, as the
case may be. Upon execution and delivery of such Commitment Increase Supplement
by the Administrative Agent, in the case of each such Lender (an “Increasing
Lender”), its Commitment Amount shall be increased to the amount set forth in
such Commitment Increase Supplement, and in the case of each such Eligible
Assignee (a “New Lender”), such New Lender shall become a party hereto and have
the rights and obligations of a Lender under the Loan Documents and its
Commitment shall be as set forth in such Commitment Increase Supplement;
provided that:
(1)    immediately after giving effect thereto, the sum of all increases in the
Aggregate Commitment Amount made pursuant to this Section 2.6(d) shall not
exceed $500,000,000;
(2)    each such increase of the Aggregate Commitment Amount shall be in an
amount not less than $25,000,000 or such amount plus an integral multiple of
$5,000,000; provided that an increase may be in a lesser amount if such increase
is an increase of the entire remaining amount available under clause (1) above;
(3)    no Default shall have occurred or be continuing on the effective date of
the increase;
(4)    the representations and warranties contained in this Agreement shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on the effective date of such
increase (provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse” or similar language shall be true and correct
(after giving effect to any qualification therein) in all respects on such
effective date), except those which are expressly specified to be made as of an
earlier date;
(5)    in the case of each New Lender, the Commitment Amount assumed by such New
Lender shall not be less than $25,000,000;
(6)    if Revolving Credit Loans would be outstanding immediately after giving
effect to any such increase, then simultaneously with such increase (A) each
such Increasing Lender, each such New Lender and each other Lender shall be
deemed to have entered into a master assignment and assumption, in form and
substance substantially similar to Exhibit E, pursuant to which each such other
Lender shall have assigned to each such Increasing Lender and each such New
Lender a portion of its Revolving Credit Loans necessary to reflect
proportionately the Commitments as increased in accordance with this Section
2.6(d), and (B) in connection with such assignment, each such Increasing Lender
and each such New Lender shall pay to the Administrative Agent, for the account
of each such other Lender, such amount as shall be necessary to reflect the
assignment to it of such Revolving Credit Loans, and in connection with such
master assignment each such other Lender may treat the assignment of Eurodollar
Advances as a prepayment of such Eurodollar Advances for purposes of Section
3.5;


25

--------------------------------------------------------------------------------





(7)    each such New Lender shall have delivered to the Administrative Agent an
Administrative Questionnaire and to the Administrative Agent and the Borrower
all forms, if any, that are required to be delivered by such New Lender pursuant
to Section 3.10;
(8)    at least five Domestic Business Days prior to the effectiveness of such
increase, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification; and
(9)    the Administrative Agent shall have received such other customary
certificates, resolutions and opinions as the Administrative Agent shall have
reasonably requested.

2.7    Prepayments of Loans.
(a)    Voluntary Prepayments. The Borrower may prepay Revolving Credit Loans and
Competitive Bid Loans, in whole or in part, without premium or penalty, but
subject to Section 3.5, at any time and from time to time, by notifying the
Administrative Agent (which notice shall be in a form reasonably acceptable to
the Administrative Agent) at least two Eurodollar Business Days, in the case of
a prepayment of Eurodollar Advances, two Domestic Business Days, in the case of
a prepayment of Competitive Bid Loans, or one Domestic Business Day, in the case
of a prepayment of ABR Advances, prior to the proposed prepayment date
specifying (i) the Loans to be prepaid, (ii) the amount to be prepaid, and (iii)
the date of prepayment. Upon receipt of each such notice, the Administrative
Agent shall promptly notify each Lender thereof. Each such notice given by the
Borrower pursuant to this Section 2.7 shall be irrevocable; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.6, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.6, and the Borrower shall indemnify the Lenders in
accordance with Section 3.5, if applicable. Each partial prepayment under this
Section 2.7 shall be (A) in the case of Eurodollar Advances, in a minimum amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof or the
entire remaining amount of Eurodollar Advances, (B) in the case of ABR Advances,
in a minimum amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof or the entire remaining amount of ABR Advances, and (C) in the case of
Competitive Bid Loans, in a minimum amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof or the entire remaining amount of Competitive
Bid Loans.
(b)    In General. Simultaneously with each prepayment hereunder, the Borrower
shall prepay all accrued and unpaid interest on the amount prepaid through the
date of prepayment and indemnify the Lenders in accordance with Section 3.5, if
applicable.

2.8    Reserved
2.9    Reserved
2.10    Reserved
2.11    Notes


26

--------------------------------------------------------------------------------





Any Lender may request that the Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Person or, if requested by such Person, such Person and its
registered assigns.
2.12    Extension of Commitment Termination Date
(a)    Request for Extension. The Borrower may, in its sole and absolute
discretion, by notice to the Administrative Agent (which shall promptly notify
the Lenders) not more than 60 days and not less than 30 days prior to the
Commitment Termination Date (the “Extension Date”) request (an “Extension
Request”) that the Lenders extend the Commitment Termination Date then in effect
(the “Existing Commitment Termination Date”) for an additional 364-day period.
Each Lender, acting in its sole discretion, shall, by notice to the Borrower and
the Administrative Agent given not later than the 20th day (or such later day as
shall be acceptable to the Borrower) following the date of the Borrower’s
notice, advise the Borrower and the Administrative Agent whether or not such
Lender agrees to such extension; provided that any Lender that does not so
advise the Borrower and the Administrative Agent shall be deemed to have
rejected such Extension Request. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.
(b)    Replacement of Non‑Extending Lenders. The Borrower shall have the right
at any time on or prior to the relevant Extension Date to replace any Lender
which has not consented to the Extension Request (each, a “Non-Extending
Lender”) pursuant to Section 3.13.
(c)    Conditions to Effectiveness of Extension. Notwithstanding anything in
this Agreement to the contrary, the extension of the Existing Commitment
Termination Date on any Extension Date shall not be effective unless,
immediately before and after giving effect to such extension on such Extension
Date: (i) no Default shall have occurred and be continuing on such Extension
Date and the representations and warranties contained in this Agreement shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on such Extension Date (provided
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such Extension Date),
except those which are expressly specified to be made as of an earlier date, and
the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, to such effect
from the chief financial officer of the Borrower (or such other financial
officer reasonably acceptable to the Administrative Agent), and (ii) the
Administrative Agent shall have received such other customary certificates,
resolutions and opinions as the Administrative Agent may reasonably request.
(d)    Effectiveness of Extension. If (and only if) the conditions specified in
Section 2.12(c) shall have been satisfied or waived with respect to the
extension of the Existing Commitment Termination Date on the applicable
Extension Date, then, effective as of such Extension Date, the Commitment
Termination Date, with respect to the Commitment of each Lender that has agreed
to so extend its Commitment and of each Replacement Lender that has assumed a
Commitment of a Non-Extending Lender in connection with such Extension Request,
shall be extended to the date falling 364-days after the Existing Commitment
Termination Date (or, if such date is not a Domestic Business Day, the
immediately preceding Domestic Business Day), and each such Replacement Lender
shall thereupon become a “Lender” for all purposes of this Agreement.
Notwithstanding anything herein to the contrary, (i) with respect to any portion
of the Commitment of any Non‑Extending Lender that has not been fully assumed by
one or more Replacement Lenders, the Commitment Termination Date for such Lender
with respect to such


27

--------------------------------------------------------------------------------





non-assumed portion of its Commitment shall remain unchanged, and (ii) with
respect to any Loans of such Lender that have not been purchased by one or more
Replacement Lenders, the applicable maturity date with respect to such
non-purchased Loans shall remain unchanged and shall be repayable by the
Borrower on such applicable maturity date without there being any requirement
that any such repayment be shared with other Lenders. In addition, on the
Extension Date, the Borrower agrees to pay all accrued and unpaid interest, fees
and other amounts then due under this Agreement from the Borrower to each Lender
consenting to the Extension Request, each Non‑Extending Lender and each
Replacement Lender. Solely for the purpose of calculating break funding payments
under Section 3.5, the assignment by any Non‑Extending Lender of any Eurodollar
Advance prior to the last day of the Interest Period applicable thereto in
accordance with this Section 2.12 shall be deemed to constitute a prepayment by
the Borrower of such Eurodollar Advance.

2.13    Defaulting LendersNotwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    Facility Fees shall cease to accrue, and shall not be payable, on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to Section
3.11;
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 11.1); provided that any waiver, amendment or
modification with respect to the following shall require the consent of such
Defaulting Lender: (i) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender in a manner that is materially adverse in comparison to the other
affected Lenders, (ii) any waiver, amendment or modification increasing the
Commitment of such Defaulting Lender, (iii) any waiver, amendment or
modification extending the Commitment Period with respect to such Defaulting
Lender, (iv) any waiver, amendment or modification reducing the principal amount
owed under the Loan Documents to such Defaulting Lender (other than by payment
thereof), or (v) any waiver, amendment or modification extending the final
maturity of sums owed to such Defaulting Lender, or (vi) a modification of this
Section 2.13(b);
(c)    [reserved];
(d)    [reserved];
(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.9
but excluding Section 3.13 and other than any amount constituting Facilities
Fees which are not payable to such Defaulting Lender in accordance with Section
2.13(a)) shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder, (ii)
second, to the funding of any Revolving Credit Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (iii) third, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Revolving Credit Loans under this Agreement, (iv) fourth, to


28

--------------------------------------------------------------------------------





the payment of any amounts owing to the Lenders as a result of any final and
non-appealable judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (v) fifth, to the payment of any
amounts owing to the Borrower as a result of any final and non- appealable
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vi) sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Revolving Credit
Loan and (y) made at a time when the conditions set forth in Section 6 are
satisfied or waived, such payment shall be applied solely to prepay the
Revolving Credit Loans of all non‑Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans owed to any Defaulting Lender; and
(f)    the Borrower shall have the right at any time during which a Lender is a
Defaulting Lender to replace such Defaulting Lender pursuant to Section 3.13.

3.    PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND
FEES

3.1    Disbursement of the Proceeds of the LoansThe Administrative Agent shall
disburse the proceeds of the Loans at its office specified in Section 11.2 by
crediting to the Borrower’s general deposit account with the Administrative
Agent the funds received from each Lender. Unless the Administrative Agent shall
have received prior notice from a Lender (by telephone or otherwise, such notice
to be confirmed by fax, email or other writing) that such Lender will not make
available to the Administrative Agent such Lender’s Commitment Percentage of the
Revolving Credit Loans, or the amount of any Competitive Bid Loan, to be made by
it on a Borrowing Date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Borrowing Date in
accordance with this Section 3.1; provided that, in the case of a Revolving
Credit Loan, such Lender received notice thereof from the Administrative Agent
in accordance with the terms hereof, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such Borrowing
Date a corresponding amount. If and to the extent that such Lender shall not
have so made such amount available to the Administrative Agent, such Lender and
the Borrower severally agree to pay to the Administrative Agent, forthwith on
demand, such corresponding amount (to the extent not previously paid by the
other), together with interest thereon for each day from the date such amount is
made available to the Borrower until the date such amount is paid to the
Administrative Agent, at a rate per annum equal to, in the case of the Borrower,
the applicable interest rate set forth in Section 3.4(a) and, in the case of
such Lender, the Federal Funds Effective Rate from the date such payment is due
until the third day after such date and, thereafter, at the Federal Funds
Effective Rate plus 2%. Any such payment by the Borrower shall be without
prejudice to its rights against such Lender. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Loan as part of such Loans for purposes of this
Agreement, which Loan shall be deemed to have been made by such Lender on the
Borrowing Date applicable to such Loans.

3.2    Payments
(a)    Each payment, including each prepayment, of principal and interest on the
Loans and of the Facility Fee (collectively, together with all of the other fees
to be paid to the Administrative Agent and the Lenders in connection with the
Loan Documents, the “Fees”), and of all of the other amounts to be paid to the
Administrative Agent and the Lenders in connection with the Loan Documents
(other than amounts payable to a Lender under Section 3.5, Section 3.6, Section
3.10, Section 11.5 and Section 11.10) shall be made by the Borrower to the
Administrative


29

--------------------------------------------------------------------------------





Agent at its office specified in Section 11.2 without condition, recoupment,
defense, setoff, deduction or counterclaim in funds immediately available in New
York by 3:00 P.M. on the due date for such payment. The failure of the Borrower
to make any such payment by such time shall not constitute a default hereunder;
provided that such payment is made on such due date, but any such payment made
after 3:00 P.M. on such due date shall be deemed to have been made on the next
Domestic Business Day or Eurodollar Business Day, as the case may be, for the
purpose of calculating interest on amounts outstanding on the Loans. If the
Borrower has not made any such payment prior to 3:00 P.M., the Borrower hereby
authorizes the Administrative Agent to deduct the amount of any such payment
from such account(s) as the Borrower may from time to time designate in writing
to the Administrative Agent, upon which the Administrative Agent shall apply the
amount of such deduction to such payment. Promptly upon receipt thereof by the
Administrative Agent, each payment of principal and interest on: (i) the
Revolving Credit Loans shall be remitted by the Administrative Agent in like
funds as received to each Lender (a) first, pro rata according to the amount of
interest which is then due and payable to the Lenders, and (b) second, pro rata
according to the amount of principal which is then due and payable to the
Lenders and (ii) the Competitive Bid Loans shall be remitted by the
Administrative Agent in like funds as received to each applicable Lender. Each
payment of the Facility Fee payable to the Lenders shall be promptly transmitted
by the Administrative Agent in like funds as received to each Lender pro rata
according to such Lender’s Commitment Amount or, if the Commitments shall have
terminated or been terminated, according to the outstanding principal amount of
such Lender’s Revolving Credit Loans.
(b)    If any payment hereunder or under the Loans shall be due and payable on a
day which is not a Domestic Business Day or a Eurodollar Business Day, as the
case may be, the due date thereof (except as otherwise provided in the
definition of Eurodollar Interest Period or Competitive Interest Period) shall
be extended to the next Domestic Business Day or Eurodollar Business Day, as the
case may be, and (except with respect to payments in respect of the Facility
Fee) interest shall be payable at the applicable rate specified herein during
such extension.

3.3    Conversions; Other Matters
(a)    The Borrower may elect at any time and from time to time to Convert one
or more Eurodollar Advances to an ABR Advance by giving the Administrative Agent
at least one Domestic Business Day’s prior irrevocable notice of such election
(in the form of a Borrowing Request), specifying the amount to be so Converted.
In addition, the Borrower may elect at any time and from time to time to Convert
an ABR Advance to any one or more new Eurodollar Advances or to Convert any one
or more existing Eurodollar Advances to any one or more new Eurodollar Advances
by giving the Administrative Agent no later than 10:00 A.M. at least two
Eurodollar Business Days’ prior irrevocable notice of such election (in the form
of a Borrowing Request), specifying the amount to be so Converted and the
initial Interest Period relating thereto; provided that any Conversion of an ABR
Advance to an Eurodollar Advance shall only be made on a Eurodollar Business
Day; provided, further that, notwithstanding the foregoing, a Borrowing Request
for a Conversion delivered by the Borrower may state that such Borrowing Request
is conditioned upon the effectiveness of other credit facilities or transactions
(such Borrowing Request to specify the proposed effective date), in which case
such Borrowing Request may be revoked by the Borrower (by notice to the
Administrative Agent prior to the day specified for such Conversion in such
Borrowing Request) if such condition is not satisfied and the Borrower shall
indemnify the Lenders in accordance with Section 3.5, if applicable. The
Administrative Agent shall promptly provide the Lenders with notice of each such
election. Each Conversion of Loans shall be made pro rata according to the
outstanding principal amount of the Loans of each Lender. ABR Advances and
Eurodollar Advances may be Converted pursuant to this Section 3.3 in whole


30

--------------------------------------------------------------------------------





or in part; provided that the amount to be Converted to each Eurodollar Advance,
when aggregated with any Eurodollar Advance to be made on such date in
accordance with Section 2.1 and having the same Interest Period as such first
Eurodollar Advance, shall equal no less than $10,000,000 or an integral multiple
of $1,000,000 in excess thereof or the entire remaining amount of the Eurodollar
Advances.
(b)    Notwithstanding anything in this Agreement to the contrary, the Borrower
shall not have the right to elect to Convert any existing ABR Advance to a
Eurodollar Advance or to Convert any existing Eurodollar Advance to a new
Eurodollar Advance if (i) a Default or an Event of Default under Section 9.1(a),
Section 9.1(b), Section 9.1(h), Section 9.1(i) or Section 9.1(j) shall then
exist, or (ii) any other Event of Default shall then exist and the
Administrative Agent shall have notified the Borrower at the request of the
Required Lenders that no ABR Advance or Eurodollar Advance may be Converted to a
new Eurodollar Advance. In such event, such ABR Advance shall be automatically
continued as an ABR Advance or such Eurodollar Advance shall be automatically
Converted to an ABR Advance on the last day of the Interest Period applicable to
such Eurodollar Advance. The foregoing shall not affect any other rights or
remedies that the Administrative Agent or any Lender may have under this
Agreement or any other Loan Document.
(c)    Each Conversion shall be effected by each Lender by applying the proceeds
of each new ABR Advance or Eurodollar Advance, as the case may be, to the
existing ABR Advance or Eurodollar Advance (or portion thereof) being Converted
(it being understood that such Conversion shall not constitute a borrowing for
purposes of Section 4 or Section 6).
(d)    Notwithstanding any other provision of any Loan Document:
(1)    if the Borrower shall have failed to elect a Eurodollar Advance under
Section 2.3 or this Section 3.3, as the case may be, in connection with any
borrowing of new Revolving Credit Loans or expiration of an Interest Period with
respect to any existing Eurodollar Advance, the amount of the Revolving Credit
Loans subject to such borrowing or such existing Eurodollar Advance shall
thereafter be an ABR Advance until such time, if any, as the Borrower shall
elect a new Eurodollar Advance pursuant to this Section 3.3,
(2)    the Borrower shall not be permitted to select a Eurodollar Advance the
Interest Period in respect of which ends later than the Commitment Termination
Date or such earlier date upon which all of the Commitments shall have been
terminated in accordance with Section 2.6, and
(3)    the Borrower shall not be permitted to have more than (x) 15 Eurodollar
Advances and (y) 15 Competitive Bid Loans outstanding at any one time; it being
understood and agreed that each borrowing of Eurodollar Advances or Competitive
Bid Loans pursuant to a single Borrowing Request or Competitive Bid Request, as
the case may be, shall constitute the making of one Eurodollar Advance or
Competitive Bid Loan for the purpose of calculating such limitation.

3.4    Interest Rates and Payment Dates.
(a)    Prior to Maturity. Except as otherwise provided in Section 3.4(b) and
Section 3.4(c), the Loans shall bear interest on the unpaid principal balance
thereof at the applicable interest rate or rates per annum set forth below:


31

--------------------------------------------------------------------------------





LOANS
RATE
Revolving Credit Loans constituting ABR Advances
Alternate Base Rate plus the Applicable Margin.
Revolving Credit Loans constituting Eurodollar Advances
Eurodollar Rate applicable thereto plus the Applicable Margin.
Competitive Bid Loans
Fixed rate of interest applicable thereto accepted by the Borrower pursuant to
Section 2.4(d).

(b)    Late Payment Rate. Any payment of principal or interest on the Loans,
Fees or other amounts payable by the Borrower under the Loan Documents not paid
on the date when due and payable shall, after the occurrence and during the
continuance of an Event of Default pursuant to Section 9.1(a), 9.1(b), 9.1(h),
9.1(i) or 9.1(j), bear interest, in the case of principal or interest on a Loan,
at the applicable interest rate on such Loan plus 2% per annum and, in the case
of any Fees or other amounts, at the Alternate Base Rate plus the Applicable
Margin plus 2% per annum, in each case from the due date thereof until the date
such payment is made (whether before or after the entry of any judgment
thereon).
(c)    Highest Lawful Rate. Notwithstanding anything to the contrary contained
in this Agreement, at no time shall the interest rate payable to any Lender on
any of its Loans, together with the Fees and all other amounts payable hereunder
to such Lender to the extent the same constitute or are deemed to constitute
interest, exceed the Highest Lawful Rate. If in respect of any period during the
term of this Agreement, any amount paid to any Lender hereunder, to the extent
the same shall (but for the provisions of this Section 3.4) constitute or be
deemed to constitute interest, would exceed the maximum amount of interest
permitted by the Highest Lawful Rate during such period (such amount being
hereinafter referred to as an “Unqualified Amount”), then (i) such Unqualified
Amount shall be applied or shall be deemed to have been applied as a prepayment
of the Loans of such Lender, and (ii) if, in any subsequent period during the
term of this Agreement, all amounts payable hereunder to such Lender in respect
of such period which constitute or shall be deemed to constitute interest shall
be less than the maximum amount of interest permitted by the Highest Lawful Rate
during such period, then the Borrower shall pay to such Lender in respect of
such period an amount (each a “Compensatory Interest Payment”) equal to the
lesser of (x) a sum which, when added to all such amounts, would equal the
maximum amount of interest permitted by the Highest Lawful Rate during such
period, and (y) an amount equal to the aggregate sum of all Unqualified Amounts
less all other Compensatory Interest Payments.
(d)    General. Interest shall be payable in arrears on each Interest Payment
Date, on the Commitment Termination Date, to the extent provided in Section
2.7(b), upon each prepayment of the Loans and, to the extent provided in Section
2.12(d), on the Extension Date. Any change in the interest rate on the Loans
resulting from an increase or a decrease in the Alternate Base Rate or any
reserve requirement shall become effective as of the opening of business on the
day on which such change shall become effective. Each determination by the
Administrative Agent of the Alternate Base Rate, the Eurodollar Rate and the
Competitive Bid Rate pursuant to this Agreement shall be conclusive and binding
on the Borrower absent manifest error. The Borrower acknowledges that to the
extent interest payable on the Loans is based on the Alternate Base Rate, such
rate is only one of the bases for computing interest on loans made by the
Lenders, and by basing interest payable on ABR Advances on the Alternate Base
Rate, the Lenders have not committed to charge, and the Borrower has not in any
way bargained for, interest based on a lower or the lowest rate at which


32

--------------------------------------------------------------------------------





the Lenders may now or in the future make extensions of credit to other Persons.
All interest (other than interest calculated with reference to the Alternate
Base Rate) shall be calculated on the basis of a 360‑day year for the actual
number of days elapsed, and all interest determined with reference to the
Alternate Base Rate shall be calculated on the basis of a 365/366‑day year for
the actual number of days elapsed.
(e)    No Warranty.    The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”, “Eurodollar Rate”, “One Month LIBOR Rate”, “LIBOR
Successor Rate” and “LIBOR Successor Rate Conforming Changes”; provided that the
foregoing shall not apply to any liability arising out of the bad faith, willful
misconduct or gross negligence of the Administrative Agent.

3.5    Indemnification for Loss
Notwithstanding anything contained herein to the contrary, if: (i) the Borrower
shall fail to borrow a Eurodollar Advance or if the Borrower shall fail to
Convert all or any portion of any Revolving Credit Loan constituting an ABR
Advance to a Eurodollar Advance after it shall have given notice to do so in
which it shall have requested a Eurodollar Advance pursuant to Section 2.3 or
Section 3.3, as the case may be, (ii) the Borrower shall fail to borrow a
Competitive Bid Loan after it shall have accepted any offer with respect thereto
in accordance with Section 2.4, (iii) a Eurodollar Advance or Competitive Bid
Loan shall be terminated for any reason prior to the last day of the Interest
Period applicable thereto, (iv) any repayment or prepayment of the principal
amount of a Eurodollar Advance or Competitive Bid Loan is made for any reason on
a date which is prior to the last day of the Interest Period applicable thereto,
(v) the Borrower shall have revoked a notice of prepayment or notice of
termination of the Commitments that was conditioned upon the effectiveness of
other credit facilities or transactions pursuant to Section 2.6 or Section 2.7,
or (vi) a Eurodollar Advance is assigned other than on the last day of the
Interest Period applicable thereto as a result of an increase in the Aggregate
Commitment Amount pursuant to Section  2.6(d) or a replacement of a Lender
pursuant to clause (x) or (z) of Section 3.13, then the Borrower agrees to
indemnify each Lender against, and to pay on demand directly to such Lender the
amount (calculated by such Lender using any method chosen by such Lender which
is customarily used by such Lender for such purpose for borrowers similar to the
Borrower) equal to any loss or expense suffered by such Lender as a result of
such failure to borrow or Convert, or such termination, repayment, prepayment or
revocation, including any loss, cost or expense suffered by such Lender in
liquidating or employing deposits acquired to fund or maintain the funding of
such Eurodollar Advance or Competitive Bid Loan, as the case may be, or
redeploying funds prepaid or repaid, in amounts which correspond to such
Eurodollar Advance or Competitive Bid Loan, as the case may be, and any
reasonable internal processing charge customarily charged by such Lender in
connection therewith for borrowers similar to the Borrower.

3.6    Reimbursement for Costs, Etc.
If at any time or from time to time there shall occur a Regulatory Change and
any Lender shall have reasonably determined that such Regulatory Change (i)
shall have had or will thereafter have the effect of reducing (A) the rate of
return on such Lender’s capital or liquidity or the capital or liquidity of any
Person directly or indirectly owning or controlling such Lender (each a “Control
Person”), or (B) the asset value (for capital or liquidity purposes) to such
Lender or such Control Person, as applicable, of the Loans, or any participation
therein, in any case to a level below that which such Lender or such Control
Person could have achieved or would thereafter be able to achieve but for such
Regulatory Change (after taking into account such Lender’s or such Control
Person’s policies regarding capital or liquidity), (ii) will impose, modify or
deem applicable any reserve, asset, special deposit or special assessment
requirements on deposits obtained in the interbank Eurodollar market in
connection with the Loan Documents (excluding,


33

--------------------------------------------------------------------------------





with respect to any Eurodollar Advance, any such requirement which is included
in the determination of the rate applicable thereto), or (iii) will subject such
Lender or such Control Person, as applicable, to any tax (documentary, stamp or
otherwise) with respect to this Agreement, any Note, or any other Loan Document
(except, in the case of clause (iii) above, for any Indemnified Taxes, Excluded
Taxes or Other Taxes), then, in each such case, within ten days after demand by
such Lender, the Borrower shall pay directly to such Lender or such Control
Person, as the case may be, such additional amount or amounts as shall be
sufficient to compensate such Lender or such Control Person, as the case may be,
for any such reduction, reserve or other requirement, tax, loss, cost or expense
(excluding general administrative and overhead costs) (collectively, “Costs”)
attributable to such Lender’s or such Control Person’s compliance during the
term hereof with such Regulatory Change, but only if such Costs are generally
applicable to (and for which reimbursement is generally being sought by such
Lender or such Control Person, as applicable, in respect of) credit transactions
similar to this transaction from similarly situated borrowers (which are parties
to credit or loan documentation containing a provision similar to this Section
3.6), as determined by such Lender, in its reasonable discretion. Each Lender
may make multiple requests for compensation under this Section 3.6.
Notwithstanding the foregoing, the Borrower will not be required to compensate
any Lender for any Costs under this Section 3.6 arising prior to 45 days
preceding the date of demand, unless the applicable Regulatory Change giving
rise to such Costs is imposed retroactively. In the case of retroactivity, such
notice shall be provided to the Borrower not later than 45 days from the date
that such Lender learned of such Regulatory Change. The Borrower’s obligation to
compensate such Lender shall be contingent upon the provision of such timely
notice (but any failure by such Lender to provide such timely notice shall not
affect the Borrower’s obligations with respect to (i) Costs incurred from the
date as of which such Regulatory Change became effective to the date that is 45
days after the date such Lender reasonably should have learned of such
Regulatory Change and (ii) Costs incurred following the provision of such
notice).

3.7    Illegality of Funding
Notwithstanding any other provision hereof, if any Lender shall reasonably
determine that any law, regulation, treaty or directive, or any change therein
or in the interpretation or application thereof, shall make it unlawful for such
Lender to make or maintain any Eurodollar Advance as contemplated by this
Agreement or to determine or charge interest rates based upon LIBOR, such Lender
shall promptly notify the Borrower and the Administrative Agent thereof, and (a)
the commitment of such Lender to make such Eurodollar Advances or Convert ABR
Advances to such Eurodollar Advances shall forthwith be suspended, (b) such
Lender shall fund its portion of each requested Eurodollar Advance as an ABR
Advance, (c) such Lender’s Loans then outstanding as such Eurodollar Advances,
if any, shall be Converted automatically to an ABR Advance on the last day of
the then-current Interest Period applicable thereto or at such earlier time as
may be required and (d) if such notice asserts the illegality of such Lender
making or maintaining ABR Advances the interest rate on which is determined by
reference to One Month LIBOR Rate, the interest rate on which ABR Advances of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the One Month LIBOR Rate component of
the Alternate Base Rate. If the commitment of any Lender with respect to
Eurodollar Advances is suspended pursuant to this Section 3.7 and such Lender
shall have obtained actual knowledge that it is once again legal for such Lender
to make or maintain Eurodollar Advances, such Lender shall promptly notify the
Administrative Agent and the Borrower thereof and, upon receipt of such notice
by each of the Administrative Agent and the Borrower, such Lender’s commitment
to make or maintain Eurodollar Advances shall be reinstated. If the commitment
of any Lender with respect to Eurodollar Advances is suspended pursuant to this
Section 3.7, such suspension shall not otherwise affect such Lender’s
Commitment.

3.8    Option to Fund; Substituted Interest Rate


34

--------------------------------------------------------------------------------





(a)    Each Lender has indicated that, if the Borrower requests a Eurodollar
Advance or a Competitive Bid Loan, such Lender may wish to purchase one or more
deposits in order to fund or maintain its funding of its Commitment Percentage
of such Eurodollar Advance or Competitive Bid Loan during the Interest Period
with respect thereto; it being understood that the provisions of this Agreement
relating to such funding are included only for the purpose of determining the
rate of interest to be paid in respect of such Eurodollar Advance or Competitive
Bid Loan and any amounts owing under Section 3.5 and Section 3.6. Each Lender
shall be entitled to fund and maintain its funding of all or any part of each
Eurodollar Advance and Competitive Bid Loan in any manner it sees fit, but all
such determinations hereunder shall be made as if such Lender had actually
funded and maintained its Commitment Percentage of each Eurodollar Advance or
Competitive Bid Loan, as the case may be, during the applicable Interest Period
through the purchase of deposits in an amount equal to the amount of its
Commitment Percentage of such Eurodollar Advance or Competitive Bid Loan, as the
case may be, and having a maturity corresponding to such Interest Period. Each
Lender may fund its Loans from or for the account of any branch or office of
such Lender as such Lender may choose from time to time, subject to Section
3.10.
(b)    In the event that (i) the Administrative Agent shall have determined in
good faith (which determination shall be conclusive and binding upon the
Borrower) that (A) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period or
(B)(1) if by reason of circumstances affecting the interbank Eurodollar market
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.3 or Section 3.3 and (2) the circumstances
described in Section 3.8(d)(i) do not apply, or (ii) the Required Lenders shall
have notified the Administrative Agent that they have in good faith determined
(which determination shall be conclusive and binding on the Borrower) that the
applicable Eurodollar Rate will not adequately and fairly reflect the cost to
such Lenders of maintaining or funding loans bearing interest based on such
Eurodollar Rate with respect to any portion of the Revolving Credit Loans that
the Borrower has requested be made as Eurodollar Advances or any Eurodollar
Advance that will result from the requested Conversion of any portion of the
Revolving Credit Loans into Eurodollar Advances (each, an “Affected Advance”),
the Administrative Agent shall promptly notify the Borrower and the Lenders (by
telephone or otherwise, to be promptly confirmed in writing) of such
determination on or, to the extent practicable, prior to the requested Borrowing
Date or Conversion date for such Affected Advances. If the Administrative Agent
shall give such notice, (A) any Affected Advances shall be made as ABR Advances,
(B) the Revolving Credit Loans (or any portion thereof) that were to have been
Converted to Affected Advances shall be Converted to or continued as ABR
Advances, and (C) any outstanding Affected Advances shall be Converted, on the
last day of the then-current Interest Period with respect thereto, to ABR
Advances. Until any notice under clauses (i) or (ii), as the case may be, of
this Section 3.8(b) has been withdrawn by the Administrative Agent (by notice to
the Borrower) promptly upon either (x) the Administrative Agent having
determined that such circumstances affecting the relevant market no longer exist
and that adequate and reasonable means do exist for determining the Eurodollar
Rate pursuant to Section 2.3 or Section 3.3, or (y) the Administrative Agent
having been notified by the Required Lenders that circumstances no longer render
the Loans (or any portion thereof) Affected Advances, no further Eurodollar
Advances shall be required to be made by the Lenders nor shall the Borrower have
the right to Convert all or any portion of the Revolving Credit Loans to
Eurodollar Advances.
(c)    In the event that the Administrative Agent shall have determined in good
faith (which determination shall be conclusive and binding upon the Borrower
absent manifest error) that, by reason of circumstances affecting the interbank
Eurodollar market, adequate and reasonable means do not exist for ascertaining
the One Month LIBOR Rate and the circumstances described


35

--------------------------------------------------------------------------------





in Section 3.8(d)(i) do not apply, the Administrative Agent shall promptly
notify the Borrower and the Lenders (by telephone or otherwise, to be promptly
confirmed in writing) of such determination. If the Administrative Agent shall
give such notice, the Alternate Base Rate shall be determined without giving
effect to clause (c) thereof until such time, if any, as such notice shall have
been withdrawn by the Administrative Agent (by notice to the Borrower) promptly
upon the Administrative Agent having determined that such circumstances
affecting the relevant market no longer exist and that adequate and reasonable
means do exist for determining the One Month LIBOR Rate.
(d)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, but without limiting Sections 3.8(b) and 3.8(c) above, if the
Administrative Agent and the Borrower determine that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period and such circumstances are unlikely to be temporary,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or
(ii)    the applicable supervisor or administrator of the LIBO Screen Rate or a
Governmental Authority having or purporting to have jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBO Screen Rate shall no longer be made available, or
used for determining the interest rate of loans in the U.S. syndicated loan
market denominated in Dollars; provided that, at the time of such statement,
there is no successor administrator that is satisfactory to the Administrative
Agent, that will continue to provide LIBOR after such specific date (such
specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.8(d), are generally being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
and the Borrower, the Administrative Agent and the Borrower may amend this
Agreement to replace LIBOR with (x) one or more SOFR-Based Rates or (y) another
alternate benchmark rate, giving due consideration to any evolving or
then-existing convention for similar Dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar Dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the fifth Domestic Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment (which notice shall note with specificity the particular provision of
the amendment to which such Lender objects, it being understood that the
Required Lenders need not specify identical objectionable provisions of the
amendment in order to constitute effective notice); provided that for the
avoidance of doubt, in the case of clause (A), the


36

--------------------------------------------------------------------------------





Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Advances shall be suspended (to the extent of the affected Eurodollar
Advances or Eurodollar Interest Periods), and (y) the One Month LIBOR Rate
component shall no longer be utilized in determining the Alternate Base Rate.
Upon receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, Conversion to or continuation of Eurodollar Advances (to the
extent of the affected Eurodollar Advances or Eurodollar Interest Periods) or,
failing that, will be deemed to have Converted such request into a request for a
borrowing of ABR Advances (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes in the discretion of the Administrative Agent and in
consultation with the Borrower will become effective without any further action
or consent of any other party to this Agreement. For purposes hereof, “LIBOR
Successor Rate Conforming Changes” means, with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definitions of Alternate Base
Rate, Eurodollar Interest Period and One Month LIBOR Rate, timing and frequency
of determining rates and making payments of interest and other technical,
administrative or operational matters as may be appropriate, in the discretion
of the Administrative Agent in consultation with the Borrower, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).

3.9    Certificates of Payment and Reimbursement
Each Lender agrees, in connection with any request by it for payment or
reimbursement pursuant to Section 3.5, Section 3.6 or Section 3.10, to provide
the Borrower with a certificate, signed by an officer of such Lender setting
forth a description in reasonable detail of any such payment or reimbursement
and the applicable Section of this Agreement pursuant to and in accordance with
which such request is made. Each determination by such Lender of such payment or
reimbursement shall be conclusive absent manifest error.

3.10    Taxes; Net PaymentsPayments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear


37

--------------------------------------------------------------------------------





of, and without reduction or withholding for, any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.10) the Administrative Agent or the applicable
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions for Indemnified Taxes or Other Taxes been made,
(ii) the Borrower shall make such deductions, and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 30 days after demand therefor, for
the full amount of any Indemnified Taxes imposed on, or with respect to, any
payment made by, or on account of, any obligation of the Borrower under any Loan
Document or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.10) paid by
the Administrative Agent or such Lender, as the case may be, and, without
duplication, any penalties, interest and reasonable and documented out-of-pocket
expenses arising therefrom or with respect thereto (other than any penalties
that result from the gross negligence, bad faith or willful misconduct of the
Administrative Agent or such Lender, as applicable, as determined by a final and
non-appealable judgment of a court of competent jurisdiction); provided that if
the Borrower reasonably believes that such Taxes were not correctly or legally
asserted, the Administrative Agent or such Lender, as applicable, will cooperate
with the Borrower to obtain a refund of such Taxes so long as such efforts would
not result in any additional costs or expenses not reimbursed by the Borrower
and such cooperation would not, in the judgment of such Lender, be materially
disadvantageous to it. A certificate as to the amount of such payment or
liability that complies with Section 3.9 and is delivered to the Borrower by
such Lender (with a copy to the Administrative Agent) or by the Administrative
Agent on its own behalf or on behalf of such Lender shall be conclusive absent
manifest error. After any Lender learns of the imposition of any Indemnified
Taxes or Other Taxes, such Lender will as soon as reasonably practicable notify
the Borrower thereof; provided that the failure to provide the Borrower with
such notice shall not release the Borrower from its indemnification obligations
under this Section 3.10. Notwithstanding anything to the contrary contained in
this Section 3.10, the Borrower shall not be required to indemnify the
Administrative Agent or any Lender pursuant to this Section 3.10 for any
additional costs, such as penalties or interest, to the extent that such costs
resulted from a failure of the Administrative Agent or such Lender to notify the
Borrower of such possible indemnification claim within 180 days after the
Administrative Agent or such Lender receives notice from the applicable taxing
authority of the tax giving rise to such indemnification claim.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the


38

--------------------------------------------------------------------------------





Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.7(d) relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (i) if such Foreign Lender shall determine that any applicable form
or certification has expired or will then expire or has or will then become
obsolete or incorrect or that an event has occurred that requires or will then
require a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent and (ii) upon the request of
the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income Tax treaty to which the
United States of America is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate (a “United States Tax Compliance Certificate”) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, (C) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Internal Revenue Code nor (D) engaged in the conduct of a trade or
business within the United States to which the interest payment is effectively
connected and (y) duly completed copies of Internal Revenue Service Form W-8BEN
or Form W- 8BEN-E,


39

--------------------------------------------------------------------------------





(iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), a complete and executed Internal Revenue Service Form
W-8IMY, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a United
States Tax Compliance Certificate, Internal Revenue Service Form W-9 and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender shall provide a United States
Tax Compliance Certificate, on behalf of such beneficial owner(s) in lieu of
requiring each beneficial owner to provide its own certificate, or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
Without limiting the foregoing, upon request of the Administrative Agent or the
Borrower, each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code that lends to the Borrower
(each, a “U.S. Lender”) shall deliver to the Administrative Agent and the
Borrower two duly signed, properly completed copies of Internal Revenue Service
Form W-9 on or prior to the Effective Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding, or any successor form.
(g)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.10, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.10 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all reasonable and documented
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund or Tax credit to such


40

--------------------------------------------------------------------------------





Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.
(h)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.6, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to this Section 3.10, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.6 or this  Section 3.10, as the
case may be, in the future and (ii) in the judgment of such Lender, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(i)    Survival. Each party’s obligations under this Section 3.10 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.11    Facility Fees
The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a fee (the “Facility Fee”) during the period commencing on the Effective
Date and ending on the Expiration Date, payable quarterly in arrears on the last
day of each March, June, September and December of each year, commencing on the
last day of the calendar quarter during which the Facility Fee shall commence to
accrue, and on the Expiration Date, at a rate per annum equal to the Applicable
Margin of (a) prior to the Commitment Termination Date or such earlier date upon
which all of the Commitments shall have been terminated in accordance with
Section 2.6, the Commitment Amount of such Lender (whether used or unused), and
(b) thereafter, the sum of the outstanding principal balance of all Revolving
Credit Loans of such Lender. Notwithstanding anything to the contrary contained
in this Section 3.11, on and after the Commitment Termination Date, the Facility
Fee shall be payable upon demand. In addition, upon each reduction of the
Aggregate Commitment Amount, the Borrower shall pay the Facility Fee accrued on
the amount of such reduction through the date of such reduction. The Facility
Fee shall be computed on the basis of a 360‑day year for the actual number of
days elapsed.

3.12    Reserved



3.13    Replacement of Lender
If (x) the Borrower is obligated to pay to any Lender any amount under Section
3.6 or Section 3.10, the Borrower shall have the right within 90 days
thereafter, (y) any Lender shall be a Defaulting Lender, the Borrower shall have
the right at any time during which such Lender shall remain a Defaulting Lender,
or (z) any Lender shall have not consented to an Extension Request, the Borrower
shall have the right at any time on the relevant Extension Date, in each case in
accordance with the requirements of Section 11.7(b) and only if no Default shall
exist, to replace such Lender (the “Replaced Lender”) with one or more Eligible
Assignees (each a “Replacement Lender”); provided that (i) at the time of any
replacement pursuant to this Section 3.13, the Replacement Lender shall enter
into one or more Assignment and Assumptions pursuant to Section 11.7(b) (with
the processing and recordation fee referred to in Section


41

--------------------------------------------------------------------------------





11.7(b) payable pursuant to said Section 11.7(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire the Commitment
and the outstanding Loans of the Replaced Lender and, in connection therewith,
shall pay the following: (a) to the Replaced Lender, an amount equal to the sum
of (A) the principal of, and all accrued and unpaid interest on, all outstanding
Loans of the Replaced Lender and (B) an amount equal to all accrued, but unpaid,
fees owing to the Replaced Lender, and (b) to the Administrative Agent, an
amount equal to all amounts owed by such Replaced Lender to the Administrative
Agent under this Agreement, including, without limitation, an amount equal to
the principal of, and all accrued and unpaid interest on, all outstanding Loans
of the Replaced Lender, a corresponding amount of which was made available by
the Administrative Agent to the Borrower pursuant to Section 3.1 and which has
not been repaid to the Administrative Agent by such Replaced Lender or the
Borrower, and (ii) all obligations of the Borrower owing to the Replaced Lender
(other than those specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement. Upon
the execution and delivery of the respective Assignment and Assumptions and the
payment of amounts referred to in clauses (i) and (ii) of this Section 3.13, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement that are intended to survive the termination of
the Commitments and the repayment of the Loans which may be applicable to any
such Replaced Lender prior to the date of its replacement. Solely for the
purpose of calculating break funding payments under Section 3.5, the assignment
by any Replaced Lender of any Eurodollar Advance prior to the last day of the
Interest Period applicable thereto pursuant to clause (x) or (z) of this Section
3.13 shall be deemed to constitute a prepayment by the Borrower of such
Eurodollar Advance.

4.    REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, and the Lenders to make the Loans, the Borrower hereby makes the
following representations and warranties to the Administrative Agent and the
Lenders:

4.1    Existence and Power
The Borrower is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has all requisite corporate power
and authority to own its Property and to carry on its business as now conducted,
and is qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which it owns or leases real Property or in which the
nature of its business requires it to be so qualified (except those
jurisdictions where the failure to be so qualified or to be in good standing
could not reasonably be expected to have a Material Adverse effect).

4.2    Authority; Affected Financial Institution
The Borrower has full corporate power and authority to enter into, execute,
deliver and perform the terms of the Loan Documents, all of which have been duly
authorized by all proper and necessary corporate action and are not in
contravention of: (i) except as could not reasonably be expected to have a
Material Adverse effect, any applicable law or (ii) the terms of its Certificate
of Incorporation and By‑Laws. No consent or approval of, or other action by,
shareholders of the Borrower, any Governmental Authority, or any other Person
(which has not already been obtained) is required to authorize in respect of the
Borrower, or is required in connection with, the execution, delivery and
performance by the Borrower of the Loan Documents or is required as a condition
to the enforceability of the Loan Documents against the Borrower. The Borrower
is not an Affected Financial Institution.

4.3    Binding Agreement


42

--------------------------------------------------------------------------------





The Loan Documents constitute the valid and legally binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy.

4.4    Litigation
As of the Effective Date, there are no actions, suits, arbitration proceedings
or claims (whether purportedly on behalf of the Borrower, any Material
Subsidiary or otherwise) pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Material Subsidiary or any of their
respective Properties, or maintained by the Borrower or any Material Subsidiary,
at law or in equity, before any Governmental Authority which have not been
disclosed in the SEC Reports that could reasonably be expected to have a
Material Adverse effect. There are no proceedings pending or, to the knowledge
of the Borrower, threatened against the Borrower or any Material Subsidiary (a)
which call into question the validity or enforceability of any Loan Document, or
otherwise seek to invalidate, any Loan Document, or (b) which might,
individually or in the aggregate, materially and adversely affect any of the
transactions contemplated by any Loan Document.

4.5    No Conflicting Agreements
(a)    [Reserved].
(b)    No provision of any existing material mortgage, material indenture,
material contract or material agreement or of any existing statute, rule,
regulation, judgment, decree or order binding on the Borrower or affecting the
Property of the Borrower (i) conflicts with any Loan Document, (ii) requires any
consent which has not already been obtained with respect to any Loan Document,
or (iii) would in any way prevent the execution, delivery or performance by the
Borrower of the terms of any Loan Document, except in the case of provisions of
any existing material mortgage, material indenture, material contract or
material agreement, as could not reasonably be expected to have a Material
Adverse effect. Neither the execution and delivery, nor the performance, by the
Borrower of the terms of each Loan Document will constitute a default under, or
result in the creation or imposition of, or obligation to create, any Lien upon
the Property of the Borrower pursuant to the terms of any such mortgage,
indenture, contract or agreement.

4.6    [Reserved]

4.7    [Reserved]

4.8    Governmental Regulations
The Borrower is not required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.

4.9    Federal Reserve Regulations; Use of ProceedsThe Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans has been or will be used, directly or indirectly, and
whether immediately, incidentally or ultimately, for a purpose which violates
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System, as amended. Anything in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to, or on behalf
of, the Borrower in violation of any limitation or prohibition provided by any
applicable law,


43

--------------------------------------------------------------------------------





regulation or statute, including said Regulation U. Following application of the
proceeds of each Loan, not more than 25% (or such greater or lesser percentage
as is provided in the exclusions from the definition of “Indirectly Secured”
contained in said Regulation U as in effect at the time of the making of such
Loan) of the value of the assets of the Borrower and the Subsidiaries on a
Consolidated basis that are subject to Section 8.2 will be Margin Stock.

4.15    No MisrepresentationNo representation or warranty contained in any Loan
Document and no certificate or written report furnished by the Borrower to the
Administrative Agent or any Lender pursuant to any Loan Document contains, as of
its date, a misstatement of a material fact, or omits to state, as of its date,
a material fact required to be stated in order to make the statements therein
contained, when taken as a whole, not materially misleading (provided that any
representation, warranty, statement or written report that is qualified as to
“materiality”, “Material Adverse” or similar language shall be true and correct
(after giving effect to any qualification therein) in all respects on such date)
in the light of the circumstances under which made (after giving effect to all
supplements and updates with respect thereto) (it being understood that the
Borrower makes no representation or warranty hereunder with respect to any
projections, other forward looking information, industry information or general
economic information). As of the Effective Date, the information included in any
Beneficial Ownership Certification of the Borrower, if applicable, is true and
correct in all respects.

4.11    [Reserved]
4.12    [Reserved]

4.13    Financial StatementsThe Borrower has heretofore delivered to the Lenders
through the Administrative Agent copies of the audited Consolidated Balance
Sheet of the Borrower and its Subsidiaries as of December 31, 2019, and the
related Consolidated Statements of Income, Comprehensive Income, Shareholders’
Equity and Cash Flows for the fiscal year then-ended. The financial statements
referred to immediately above, including all related notes and schedules, are
herein referred to collectively as the “Financial Statements”. The Financial
Statements fairly present, in all material respects, the Consolidated financial
condition and results of the operations of the Borrower and the Subsidiaries as
of the dates and for the periods indicated therein and, except as noted therein,
have been prepared in conformity with GAAP as then in effect. Neither the
Borrower nor any of the Subsidiaries has any material obligation or liability of
any kind (whether fixed, accrued, contingent, unmatured or otherwise) which, in
accordance with GAAP as then in effect, should have been disclosed in the
Financial Statements and was not. During the period from January 1, 2020 to and
including the Effective Date, there was no Material Adverse change, including as
a result of any change in law, in the Consolidated financial condition,
operations, business or Property of the Borrower and the Subsidiaries taken as a
whole that was not disclosed in the SEC Reports.

4.14    Anti-Corruption Laws and SanctionsThe Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, the Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
the Subsidiaries and their respective officers and employees and, to the
knowledge of the Borrower, its directors are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.


44

--------------------------------------------------------------------------------






5.    CONDITIONS TO EFFECTIVENESS
This Agreement shall become effective on and as of the date (the “Effective
Date”) that the following conditions shall have been satisfied or waived in
accordance with Section 11.1:

5.1    Agreement
The Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower, the Administrative Agent and each Lender.

5.2    NotesThe Administrative Agent shall have received a Note, executed and
delivered by the Borrower, for each Lender that shall have given at least three
Domestic Business Days’ prior written notice of its request for a Note.

5.3    Corporate Action
The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Secretary or an Assistant Secretary of the Borrower (i) attaching a
true and complete copy of the resolutions of its Board of Directors and of all
documents evidencing all other necessary corporate action taken by the Borrower
to authorize this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby, (ii) attaching a true and complete copy of its
Certificate of Incorporation and By‑Laws, (iii) setting forth the incumbency of
the officer or officers of the Borrower who may sign this Agreement and the
other Loan Documents, and any other certificates, requests, notices or other
documents required hereunder or thereunder, and (iv) attaching a certificate of
good standing of the Secretary of State of the State of Delaware.

5.4    Opinion of Counsel to the Borrower
The Administrative Agent shall have received (a) an opinion of Thomas Moffatt,
assistant general counsel of the Borrower, dated the Effective Date, in the form
of Exhibit D‑1, and (b) an opinion of Shearman & Sterling LLP, special counsel
to the Borrower, dated the Effective Date, in the form of Exhibit D‑2.

5.5    No Default and Representations and Warranties
The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Senior Vice President and Treasurer of the Borrower certifying that
there exists no Default and that the representations and warranties contained in
this Agreement are true and correct in all material respects (provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects on the Effective Date), except those
which are expressly specified to be made as of an earlier date.

5.6    Fees
The Administrative Agent shall have received all fees and other amounts due and
payable to it on the Effective Date in respect of this Agreement.



5.7    Due Diligence; “Know Your Customer”(a) Each Lender shall have received
such documents and information as it may have requested in order to comply with
“know-your-customer” and other applicable Sanctions, anti‑terrorism, anti‑money
laundering and similar rules and regulations and related policies, to the extent
the Borrower shall have received written requests therefor at least ten (10)


45

--------------------------------------------------------------------------------





Domestic Business Days prior to the Effective Date, and (b) at least five
Domestic Business Days prior to the Effective Date, if the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, it shall
have delivered to each Lender that so requests a Beneficial Ownership
Certification.
Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 5, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

6.    CONDITIONS OF LENDING ‑ ALL LOANS The obligation of each Lender on any
Borrowing Date to make each Revolving Credit Loan and each Lender to make a
Competitive Bid Loan are subject to the fulfillment (or waiver in accordance
with Section 11.1) of the following conditions precedent:
6.1    Compliance
On each Borrowing Date, and after giving effect to the Loans to be made on such
Borrowing Date, (a) there shall exist no Default, and (b) the representations
and warranties contained in this Agreement shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on such Borrowing Date (provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects on such Borrowing Date), except those
which are expressly specified to be made as of an earlier date.
6.2    Requests
The Administrative Agent shall have timely received from the Borrower on or
before such Borrowing Date, as applicable, a duly executed Borrowing Request
and/or Competitive Bid Request and Competitive Bid Accept/Reject Letter.

7.    AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Fees and all other sums payable under the Loan Documents
(other than contingent obligations for which no claim has been made), the
Borrower will:

7.1    Legal Existence
Except as may otherwise be permitted by Section 8.3 and Section 8.4, maintain,
and cause each Material Subsidiary to maintain, its corporate existence in good
standing in the jurisdiction of its incorporation or formation and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse effect, except that the corporate existence of Material
Subsidiaries may be terminated if (i) such Material Subsidiaries operate closing
or discontinued operations or (ii) if the Borrower determines in good faith that
such termination is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.

7.2    Taxes




46

--------------------------------------------------------------------------------







Pay and discharge when due, and cause each Material Subsidiary so to do, all
taxes, assessments, governmental charges, license fees and levies upon or with
respect to the Borrower and such Material Subsidiary, and upon the income,
profits and Property thereof unless, and only to the extent, that either (i)(a)
such taxes, assessments, governmental charges, license fees and levies shall be
contested in good faith and by appropriate proceedings diligently conducted by
the Borrower or such Material Subsidiary, and (b) such reserve or other
appropriate provision as shall be required by GAAP shall have been made
therefor, or (ii) the failure to pay or discharge such taxes, assessments,
governmental charges, license fees and levies could not reasonably be expected
to have a Material Adverse effect.

7.3    [Reserved]

7.4    [Reserved]

7.5    [Reserved]

7.6    Observance of Legal Requirements
(a)    Observe and comply in all material respects, and cause each Material
Subsidiary so to do, with all laws, ordinances, orders, judgments, rules,
regulations, certifications, franchises, permits, licenses, directions and
requirements of all Governmental Authorities, which now or at any time hereafter
may be applicable to it or to such Material Subsidiary, except (i) where a
violation of which could not reasonably be expected to have a Material Adverse
effect, or (ii) to the extent that such noncompliance is being contested in good
faith and by appropriate proceedings diligently conducted by the Borrower or
such Material Subsidiary.
(b)    Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, the Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

7.7    Financial Statements and Other Information
Maintain, and cause each Subsidiary to maintain, a standard system of accounting
in accordance with GAAP, and furnish to the Administrative Agent for
distribution to the Lenders:
(a)    As soon as available and, in any event, within 90 days after the close of
each fiscal year, a copy of (x) the Borrower’s 10‑K in respect of such fiscal
year, and (y) (i) the Borrower’s Consolidated Balance Sheet as of the end of
such fiscal year, and (ii) the related Consolidated Statements of Income,
Comprehensive Income, Shareholders’ Equity and Cash Flows, as of and through the
end of such fiscal year, setting forth in each case in comparative form the
corresponding figures in respect of the previous fiscal year, all in reasonable
detail, and accompanied by a report of the Borrower’s auditors, which report
shall state that (A) such auditors audited such financial statements, (B) such
audit was made in accordance with generally accepted auditing standards in
effect at the time and provides a reasonable basis for such opinion, and (C)
said financial statements have been prepared in accordance with GAAP;
(b)    As soon as available, and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of (x) the
Borrower’s 10‑Q in respect of such fiscal quarter, and (y) (i) the Borrower’s
condensed Consolidated Balance Sheet as of the end of


47

--------------------------------------------------------------------------------





such quarter and (ii) the related condensed Consolidated Statements of Income,
Comprehensive Income, Shareholders’ Equity and Cash Flows for (A) such quarter
and (B) the period from the beginning of the then-current fiscal year to the end
of such quarter, in each case in comparable form with the prior fiscal year, all
in reasonable detail and prepared in accordance with GAAP (without footnotes and
subject to year‑end adjustments);
(c)    Simultaneously with the delivery of the financial statements required by
clauses (a) and (b) above, a certificate of the Chief Financial Officer or the
Senior Vice President and Treasurer of the Borrower certifying that no Default
shall have occurred or be continuing or, if so, specifying in such certificate
all such Defaults, and setting forth computations in reasonable detail
demonstrating compliance with Section 8.9;
(d)    [reserved];
(e)    As soon as practicable after becoming available, copies of all regular or
periodic reports (including current reports on Form 8‑K) which the Borrower or
any Subsidiary may now or hereafter be required to file with or deliver to the
U.S. Securities and Exchange Commission, or any other Governmental Authority
succeeding to the functions thereof;
(f)    [reserved];
(g)    Prompt written notice of the occurrence of (i) each Default and (ii) each
Event of Default;
(h)    [reserved];
(i)    From time to time, such other information regarding the financial
position or business of the Borrower and the Subsidiaries as the Administrative
Agent, at the reasonable request of any Lender, may reasonably request; and
(j)    Prompt written notice of such other information with documentation
required by bank regulatory authorities under applicable “know your customer”
and anti‑money laundering laws, rules and regulations (including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation), as from
time to time may be reasonably requested by the Administrative Agent or any
Lender (through the Administrative Agent).
Information required to be delivered pursuant to (x) this Section 7.7 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on a Debtdomain, IntraLinks, Syndtrak or similar electronic
system (the “Platform”) to which each Lender has been granted access and (y)
clauses (a), (b) and (e) of this Section 7.7 shall be deemed delivered to the
Administrative Agent and the Lenders when available on the Borrower’s website at
http://www.cvshealth.com or the website of the U.S. Securities and Exchange
Commission at http://www.sec.gov. Information delivered pursuant to this Section
7.7 may also be delivered by electronic communications pursuant to procedures
approved by the Administrative Agent.
The Borrower hereby acknowledges that the Administrative Agent and/or the Joint
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform.

7.8    Records


48

--------------------------------------------------------------------------------





Upon reasonable notice and during normal business hours after an Event of
Default has occurred and is continuing, permit representatives of the
Administrative Agent and each Lender to visit the offices of the Borrower and
each Material Subsidiary, to examine the books and records (other than tax
returns and work papers related to tax returns) thereof and auditors’ reports
relating thereto, to discuss the affairs of the Borrower and each Material
Subsidiary with the respective officers thereof, and to meet and discuss the
affairs of the Borrower and each Material Subsidiary with the Borrower’s
auditors, except for information covered by an attorney-client or other legal
privilege or to the extent the inspection would reasonably be expected to result
in a violation or other breach of any third party confidentiality agreement.

8.    NEGATIVE COVENANTS
The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Fees and all other sums payable under the Loan Documents
(other than contingent obligations for which no claim has been made), the
Borrower will not:

8.1    [Reserved]

8.2    Liens
Create, incur, assume or suffer to exist any Lien against or on any Property now
owned or hereafter acquired by the Borrower or any of the Subsidiaries, or
permit any of the Subsidiaries so to do, except any one or more of the following
types of Liens: (a) Liens in connection with workers’ compensation, unemployment
insurance or other social security obligations (which phrase shall not be
construed to refer to ERISA or the minimum funding obligations under Section 412
of the Internal Revenue Code), (b) Liens to secure the performance of bids,
tenders, letters of credit, contracts (other than contracts for the payment of
Indebtedness), leases, statutory obligations, surety, customs, appeal,
performance and payment bonds and other obligations of like nature, or to
qualify to do business, maintain insurance or obtain other benefits, in each
such case arising in the ordinary course of business, (c) mechanics’, workmen’s,
carriers’, warehousemen’s, materialmen’s, landlords’ or other like Liens arising
in the ordinary course of business with respect to obligations which are not due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, (d) Liens for taxes, assessments, fees or governmental
charges the payment of which is not required under Section 7.2, (e) easements,
rights of way, restrictions, leases of Property to others, easements for
installations of public utilities, title imperfections and restrictions, zoning
ordinances and other similar encumbrances affecting Property which in the
aggregate do not materially impair its use for the operation of the business of
the Borrower or such Subsidiary, (f) Liens on Property of the Subsidiaries under
capital leases and Liens on Property (including on the capital stock or other
equity interests) of the Subsidiaries acquired (whether as a result of purchase,
capital lease, merger or other acquisition) and either existing on such Property
when acquired, or created contemporaneously with or within 12 months of such
acquisition to secure the payment or financing of the purchase price of such
Property (including the construction, development, substantial repair,
alteration or improvement thereof), and any renewals thereof; provided that such
Liens attach only to the Property so purchased or acquired (including any such
construction, development, substantial repair, alteration or improvement
thereof); provided further that the Indebtedness secured by such Liens is not
otherwise prohibited hereunder, (g) statutory Liens in favor of lessors arising
in connection with Property leased to the Borrower or any of the Subsidiaries,
(h) Liens of attachments, judgments or awards against the Borrower or any of the
Subsidiaries with respect to which an appeal or proceeding for review shall be
pending or a stay of execution or bond shall have been obtained, or which are
otherwise being contested in good faith and by appropriate proceedings
diligently conducted, and in respect of which adequate reserves shall have been
established in accordance with GAAP on the books of the Borrower or such
Subsidiary, (i) Liens securing Indebtedness of a Subsidiary to the Borrower or
another Subsidiary, (j) Liens (other than Liens permitted by any of the


49

--------------------------------------------------------------------------------





foregoing clauses) arising in the ordinary course of its business which do not
secure Indebtedness and do not, in the aggregate, materially detract from the
value of the business of the Borrower and its Subsidiaries, taken as a whole,
(k) Liens in favor of the United States of America, or any state thereof, to
secure partial, progress, advance or other payments pursuant to any contract or
provisions of any statute, and (l) additional Liens securing Indebtedness of the
Borrower and the Subsidiaries in an aggregate outstanding Consolidated principal
amount not exceeding 15% of Net Tangible Assets.

8.3    DispositionsMake any Disposition (including by way of limited liability
company division), or permit any of its Subsidiaries so to do, of all or
substantially all of the assets of the Borrower and the Subsidiaries on a
Consolidated basis; provided that (a) any Subsidiary may make Dispositions to
the Borrower, and (b) so long as no Default or Event of Default exists
immediately prior to or immediately after giving effect thereto, (i) the
Borrower may dispose of all or substantially all of its assets to a wholly-owned
domestic Subsidiary that assumes all of the obligations of the Borrower under
this Agreement and (ii) any Subsidiary may dispose of all or substantially all
of its assets to another Subsidiary; provided that if such Subsidiary is a
wholly-owned Subsidiary, the transferee shall be a wholly-owned Subsidiary.

8.4    Merger or Consolidation, Etc.Consolidate with, be acquired by, or merge
into or with any Person unless (x) immediately after giving effect thereto, no
Default shall or would exist and (y) either (i) the Borrower or (ii) a
corporation organized and existing under the laws of one of the States of the
United States of America or the District of Columbia shall be the survivor of
such consolidation or merger; provided that if the Borrower is not the survivor,
the corporation which is the survivor shall expressly assume, pursuant to an
instrument executed and delivered to the Administrative Agent, and in form and
substance reasonably satisfactory to the Administrative Agent, all obligations
of the Borrower under the Loan Documents and the Administrative Agent shall have
received such documents, opinions and certificates as it shall have reasonably
requested in connection therewith.

8.5    [Reserved]

8.6    [Reserved]

8.7    Limitation on Upstream Dividends by SubsidiariesPermit or cause any of
the Subsidiaries (other than any Insurance Subsidiary) to enter into or agree,
or otherwise be or become subject, to any agreement, contract or other
arrangement (other than this Agreement and the other Loan Documents) with any
Person (each a “Restrictive Agreement”) pursuant to the terms of which (a) such
Subsidiary is or would be prohibited from declaring or paying any cash dividends
on any class of its stock owned directly or indirectly by the Borrower or any of
the other Subsidiaries or from making any other distribution on account of any
class of any such stock (herein referred to as “Upstream Dividends”), or (b) the
declaration or payment of Upstream Dividends by a Subsidiary to the Borrower or
another Subsidiary, on an annual or cumulative basis, is or would be otherwise
limited or restricted (“Dividend Restrictions”). Notwithstanding the foregoing,
nothing in this Section 8.7 shall prohibit:
(a)    Dividend Restrictions set forth in any Restrictive Agreement in effect on
the date hereof and any extensions, refinancings, renewals or replacements
thereof; provided that the Dividend Restrictions in any such extensions,
refinancings, renewals or replacements are no less favorable in any material
respect to the Lenders than those Dividend Restrictions that are then in effect
and that are being extended, refinanced, renewed or replaced;
(b)    Dividend Restrictions existing with respect to any Person acquired by the
Borrower or any Subsidiary and existing at the time of such acquisition, which
Dividend Restrictions are not applicable to any Person or the property or assets
of any Person other than such Person or its property or assets acquired, and any
extensions, refinancings, renewals or


50

--------------------------------------------------------------------------------





replacements of any of the foregoing; provided that the Dividend Restrictions in
any such extensions, refinancings, renewals or replacements are no less
favorable in any material respect to the Lenders than those Dividend
Restrictions that are then in effect and that are being extended, refinanced,
renewed or replaced;
(c)    Dividend Restrictions consisting of customary net worth, leverage and
other financial covenants, customary covenants regarding the merger of or sale
of stock or assets of a Subsidiary, customary restrictions on transactions with
affiliates, and customary subordination provisions governing Indebtedness owed
to the Borrower or any Subsidiary, in each case contained in, or required by,
any agreement governing Indebtedness incurred by a Subsidiary in accordance with
the terms of this Agreement; or
(d)    Dividend Restrictions contained in any other credit agreement so long as
such Dividend Restrictions are no more restrictive than those contained in this
Agreement (including Dividend Restrictions contained in the Existing 2017 Credit
Agreement, the Existing 2018 Credit Agreement and the Existing 2019 Credit
Agreement.

8.8    [Reserved]

8.9    Ratio of Consolidated Indebtedness to Total Capitalization
Permit its ratio of Consolidated Indebtedness to Total Capitalization at the end
of any fiscal quarter to exceed 0.60:1.00; provided that (i) subsequent to the
fiscal quarter ending June 30, 2020, upon the consummation of any Material
Acquisition and the written election of the Borrower to the Administrative Agent
no later than thirty days following the consummation of such Material
Acquisition, the maximum permitted ratio of Consolidated Indebtedness to Total
Capitalization shall be increased by 0.05:1.00 above the otherwise-applicable
maximum permitted ratio of Consolidated Indebtedness to Total Capitalization
with respect to the last day of the fiscal quarter during which such Material
Acquisition shall have been consummated and the last day of each of the
immediately following three consecutive fiscal quarters, and (ii) between the
signing of the definitive agreement (or offer documentation, as applicable) for
a Material Acquisition and the earlier of (x) the closing of such Material
Acquisition and (y) thirty days following the termination of such definitive
agreement (or offer documentation, as applicable) for such Material Acquisition,
any Acquisition Debt incurred to finance such Material Acquisition shall be
excluded for purposes of calculation the ratio of Consolidated Indebtedness to
Total Capitalization hereunder. The Borrower shall only be permitted to make an
election pursuant to the proviso of the preceding sentence twice during the term
of this Agreement, and there shall be at least two consecutive fiscal quarters
between such elections during which time no increase to the maximum permitted
ratio of Consolidated Indebtedness to Total Capitalization shall be in effect.

9.    DEFAULT
9.1    Events of Default
The following shall each constitute an “Event of Default” hereunder:
(a)    The failure of the Borrower to make any payment of principal on any Loan
when due and payable; or


51

--------------------------------------------------------------------------------





(b)    The failure of the Borrower to make any payment of interest on any Loan
or of any Fee on any date when due and payable and such default shall continue
unremedied for a period of 5 Domestic Business Days after the same shall be due
and payable; or
(c)    The failure of the Borrower to observe or perform any covenant or
agreement contained in Section 2.5, Section 7.1, or in Section 8; or
(d)    The failure of the Borrower to observe or perform any other covenant or
agreement contained in this Agreement, and such failure shall have continued
unremedied for a period of 30 days after the Borrower shall have become aware of
such failure; or
(e)    [Reserved]; or
(f)    Any representation or warranty of the Borrower (or of any of its officers
on its behalf) made in any Loan Document, or made in any certificate or report
or other document (other than an opinion of counsel) delivered on or after the
date hereof in connection with any such Loan Document shall in any such case
prove to have been incorrect or misleading (whether because of misstatement or
omission) in any material respect when made; or
(g)    (i) Obligations in an aggregate Consolidated amount in excess of the
Threshold Amount of the Borrower (other than its obligations hereunder and under
the Notes) and the Material Subsidiaries, whether as principal, guarantor,
surety or other obligor, for the payment of any Indebtedness for Borrowed Money
or any net liability under interest rate swap, collar, exchange or cap
agreements, (A) shall become or shall be declared to be due and payable prior to
the expressed maturity thereof, or (B) shall not be paid when due or within any
grace period for the payment thereof, or (ii) any holder of any such obligations
shall have the right to declare the Indebtedness for Borrowed Money evidenced
thereby due and payable prior to its stated maturity; or
(h)    An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; or
(i)    The Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 9.1, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or
(j)    The Borrower or any Material Subsidiary shall (i) generally not be paying
its debts as such debts become due or (ii) admit in writing its inability to pay
its debts as they become due; or


52

--------------------------------------------------------------------------------





(k)    Judgments or decrees in an aggregate Consolidated amount in excess of the
Threshold Amount (to the extent not covered by independent third-party insurance
or captive insurance as to which the insurer does not dispute coverage) against
the Borrower and the Material Subsidiaries shall remain unpaid, unstayed on
appeal, undischarged, unbonded or undismissed for a period of 60 days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Material Subsidiary to enforce any such judgment; or
(l)    After the Effective Date a Change of Control shall occur; or
(m)    Solely to the extent as would have a Material Adverse effect: (i) any
Termination Event shall occur (x) with respect to any Pension Plan (other than a
Multiemployer Plan) or (y) with respect to any other retirement plan subject to
Section 302 of ERISA or Section 412 of the Internal Revenue Code, which plan,
during the five year period prior to such Termination Event, was the
responsibility in whole or in part of the Borrower, any Material Subsidiary or
any ERISA Affiliate; (ii) the failure to satisfy the minimum funding standards
under Section 302 of ERISA or Section 412 of the Internal Revenue Code shall
exist with respect to any Pension Plan for which the Borrower has responsibility
(other than that portion of a Multiemployer Plan’s Accumulated Funding
Deficiency to the extent such Accumulated Funding Deficiency is attributable to
employers other than the Borrower); (iii) any Person shall engage in a
Prohibited Transaction involving any Employee Benefit Plan in respect of which
it is reasonably likely that liability will be imposed upon the Borrower; (iv)
the Borrower shall fail to pay when due an amount which is payable by it to the
PBGC or to a Pension Plan (including a Multiemployer Plan) under Title IV of
ERISA; (v) the imposition on the Borrower of any tax under Section 4980(B)(a) of
the Internal Revenue Code; or (vi) the assessment of a civil penalty on the
Borrower with respect to any Employee Benefit Plan under Section 502(c) of
ERISA. In determining the Consolidated amount for any purpose pursuant to this
Section 9.1(m), the liabilities, funding amounts, taxes and penalties referenced
in the foregoing clauses of this Section 9.1(m) shall include those of the
Material Subsidiaries and ERISA Affiliates of the Borrower to the extent the
Borrower is obligated to pay any such liabilities, funding amounts, taxes and
penalties.

9.2    Remedies
(a)    Upon the occurrence of an Event of Default or at any time thereafter
during the continuance of an Event of Default, the Administrative Agent, at the
written request of the Required Lenders, shall notify the Borrower that the
Commitments have been terminated and/or that all of the Loans, the Notes and all
accrued and unpaid interest on any thereof and all other amounts owing under the
Loan Documents have been declared immediately due and payable; provided that
upon the occurrence of an Event of Default under Section 9.1(h), (i) or (j) with
respect to the Borrower, the Commitments shall automatically terminate and all
of the Loans, the Notes and all accrued and unpaid interest on any thereof and
all other amounts owing under the Loan Documents shall become immediately due
and payable without declaration or notice to the Borrower. To the fullest extent
not prohibited by law, except for the notice provided for in the preceding
sentence, the Borrower expressly waives any presentment, demand, protest, notice
of protest or other notice of any kind in connection with the Loan Documents and
its obligations thereunder. To the fullest extent not prohibited by law, the
Borrower further expressly waives and covenants not to assert any appraisement,
valuation, stay, extension, redemption or similar law, now or at any time
hereafter in force which might delay, prevent or otherwise impede the
performance or enforcement of the Loan Documents.


53

--------------------------------------------------------------------------------





(b)    In the event that the Commitments shall have been terminated or all of
the Loans and the Notes shall have become or been declared to be due and payable
pursuant to the provisions of this Section 9.2, the Administrative Agent and the
Lenders agree, among themselves, that any funds received from or on behalf of
the Borrower under any Loan Document by any Lender (except funds received by any
Lender as a result of a purchase from such Lender pursuant to the provisions of
Section 11.9(b)) shall be remitted to the Administrative Agent, and shall be
applied by the Administrative Agent in payment of the Loans and the other
obligations of the Borrower under the Loan Documents in the following manner and
order: (1) first, to the payment or reimbursement of the Administrative Agent
and the Lenders, in that order, for any fees, expenses or amounts due from the
Borrower pursuant to the provisions of Section 11.5, (2) second, to the payment
of the Fees, (3) third, to the payment of any other fees, expenses or amounts
(other than the principal of and interest on the Loans and the Notes) payable by
the Borrower to the Administrative Agent or any of the Lenders under the Loan
Documents, (4) fourth, to the payment, pro rata according to the outstanding
principal balance of the Loans of each Lender, of interest due on the Loans, (5)
fifth, to the payment, pro rata according to the sum of the aggregate
outstanding principal balance of the Loans of each Lender of the aggregate
outstanding principal balance of the Loans, and (6) sixth, any remaining funds
shall be paid to whosoever shall be entitled thereto or as a court of competent
jurisdiction shall direct.
(c)    In the event that the Loans and the Notes shall have been declared due
and payable pursuant to the provisions of this Section 9.2, the Administrative
Agent, upon the written request of the Required Lenders, shall proceed to
enforce the rights of the holders of the Loans and the Notes by suit in equity,
action at law and/or other appropriate proceedings, whether for payment or the
specific performance of any covenant or agreement contained in the Loan
Documents. In the event that the Administrative Agent shall fail or refuse so to
proceed, each Lender shall be entitled to take such action as the Required
Lenders shall deem appropriate to enforce its rights under the Loan Documents.

10.    AGENT
10.1    Appointment and Authority
Each Credit Party hereby irrevocably appoints BofA to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 (other than Section 10.6) are solely
for the benefit of the Administrative Agent and the Credit Parties and the
Borrower shall have no rights as a third party beneficiary or otherwise of any
of such provisions.

10.2    Rights as a Lender
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with, the Borrower, any of its Subsidiaries or any other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


54

--------------------------------------------------------------------------------






10.3    Exculpatory Provisions
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
(1)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(2)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(3)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any of its Subsidiaries or
any Affiliate thereof that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1 and Section 9) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into any statement, warranty or representation made in or
in connection with this Agreement or any other Loan Document, the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the satisfaction of any condition set forth in
Section 5 or Section 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
(d)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions of this Agreement relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or prospective Lender is a Disqualified ‎Institution or (y) have any liability
with respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any ‎Disqualified Institution.


55

--------------------------------------------------------------------------------






10.4    Reliance by Administrative Agent
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent public
accounting firms and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of any such
counsel, accounting firm or experts.

10.5    Delegation of Duties
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 10 shall apply to any such sub‑agent and
to the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

10.6    Resignation of Administrative Agent
The Administrative Agent may at any time give notice of its resignation to the
Credit Parties and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to, so long as no Event of
Default under Section 9.1(a), Section 9.1(b), Section 9.1(h), Section 9.1(i) or
Section 9.1(j) has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank with an office in New York, New York. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Credit Parties, appoint a successor Administrative Agent meeting the
qualifications set forth above, subject to, so long as no Event of Default under
Section 9.1(a), Section 9.1(b), Section 9.1(h), Section 9.1(i) or Section 9.1(j)
has occurred and is continuing, the consent of the Borrower (such consent not to
be unreasonably withheld or delayed); provided that if the Administrative Agent
shall notify the Borrower and the Credit Parties that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Credit Party directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if


56

--------------------------------------------------------------------------------





not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed in writing between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Section 10 and Section 11.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

10.7    Non‑Reliance on Administrative Agent and Other Credit Each Credit Party
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Credit Party or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Credit
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Credit Party or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

10.8    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers, the Co-Documentation Agents or the Co-Syndication Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender.
11.    OTHER PROVISIONS
11.1    Amendments, Waivers, Etc.
With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents (which, for the avoidance of doubt, shall
require the prior written consent of the Borrower) and, with the written consent
of the Required Lenders and the Borrower, the Administrative Agent on behalf of
the Lenders may execute and deliver to any such parties a written instrument
waiving or consenting to the departure from, on such terms and conditions as the
Administrative Agent may specify in such instrument (which terms and conditions
shall have been agreed to by the Borrower), any of the requirements of the Loan
Documents or any Default or any Event of Default and its consequences; provided
that no such amendment, supplement, modification, waiver or consent shall (i)
increase the Commitment Amount of any Lender without the consent of such Lender
(provided that no waiver of a Default or Event of Default shall be deemed to
constitute such an increase), (ii) extend the Commitment Period without the
consent of each Lender directly affected thereby, (iii) reduce the amount, or
extend the time of payment, of the Fees without the consent of each Lender
directly affected thereby, (iv) reduce the rate, or extend the time of payment
of, interest on any Revolving Credit Loan or any Note (other than the
applicability of any post‑default increase in such rate of interest) without the
consent of each Lender directly affected thereby, (v) reduce the amount of, or
extend the time of payment of, any payment of any principal on any Revolving
Credit Loan or any Note without the consent of each Lender directly affected
thereby, (vi) decrease or forgive the principal amount of any Revolving Credit
Loan or any Note without the consent of each Lender directly affected thereby,
(vii) consent to any assignment or delegation by the Borrower of any of its
rights or obligations under any Loan Document without the consent of each
Lender, (viii) change the provisions of this Section 11.1 without the consent of
each Lender, (ix) change the definition of Required Lenders without the consent
of each Lender, (x) change the several nature of the obligations of the Lenders
without


57

--------------------------------------------------------------------------------





the consent of each Lender, or (xi) change the sharing provisions among Lenders
without the consent of each Lender directly affected thereby. Notwithstanding
the foregoing, in addition to the receipt of the prior written consents of the
Borrower and the Required Lenders, no such amendment, supplement, modification,
waiver or consent shall (A) amend, modify or waive any provision of Section 10
or otherwise change any of the rights or obligations of the Administrative Agent
under any Loan Document without the written consent of the Administrative Agent
or (B) change the amount or the time of payment of any Competitive Bid Loan or
interest thereon without the written consent of the Lender holding such
Competitive Bid Loan. Any such amendment, supplement, modification, waiver or
consent shall apply equally to each of the Lenders and shall be binding upon the
parties to the applicable Loan Document, the Lenders, the Administrative Agent
and all future holders of the Loans and the Notes. In the case of any waiver,
the Borrower, the Lenders and the Administrative Agent shall be restored to
their former position and rights under the Loan Documents, but any Default or
Event of Default waived shall not extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon. Notwithstanding
anything to the contrary in this Section 11.1, (1) the Administrative Agent and
the Borrower may make amendments contemplated by Section 3.8(d) without the
consent of any other Person party hereto and (2) if the Administrative Agent and
the Borrower shall have jointly identified an obvious error, ambiguity, defect,
inconsistency, omission or any error or omission of a technical nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Borrower shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
party to any Loan Document (other than the Administrative Agent and the
Borrower) if the same (x) does not adversely affect the rights of any Lender or
(y) is not objected to in writing by the Required Lenders to the Administrative
Agent within five Domestic Business Days following receipt of notice thereof.
Any amendment, waiver or consent effected in accordance with this Section 11.1
shall be binding upon each Person that is at the time thereof a Lender and each
Person that subsequently becomes a Lender.

11.2    Notices
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or email, as follows:
If to the Borrower:
CVS Health Corporation
1 CVS Drive
Woonsocket, Rhode Island 02895
Attention:    Carol A. DeNale
Senior Vice President and Treasurer – Treasury Department
Facsimile:    (401) 770‑5768
Telephone:    (401) 770‑4407
Email:    carol.denale@cvshealth.com
with a copy, in the case of a notice of Default or Event of Default, to:
CVS Health Corporation
1 CVS Drive
Woonsocket, Rhode Island 02895
Attention:    Tom Moffatt
Vice President, Assistant Secretary
and Assistant General Counsel – Corporate Services



58

--------------------------------------------------------------------------------





Facsimile:    (401) 216‑3758
Telephone:    (401) 770‑5409
Email:    thomas.moffatt@cvshealth.com
with a copy (in the case of a notice of Default or Event of Default and which
shall not constitute notice under this Agreement or any other Loan Document for
any purpose) to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Attention:    Gus M. Atiyah
Facsimile:    (646) 848-5227
Telephone:    (212) 848-5227
Email:        gus.atiyah@shearman.com
If to the Administrative Agent:
in the case of each Borrowing Request, each notice of prepayment under
Section 2.7, each Competitive Bid Request, each Competitive Bid, and each
Competitive Bid Accept/Reject Letter:
Bank of America, N.A., as Administrative Agent
900 W. Trade St., 6th Floor
NC1-026-06-03
Charlotte, NC 28255
Attention: Donna H. Barron
Phone:  (980) 387-3426
Fax: (704) 595 -  1696
Donna.H.Barron@bofa.com


Remittance Instructions- US Dollars:
Bank of America, N.A.
New York, NY
ABA# 026009593
Account No.: 1366072250600
Account Name: Wire Clearing Acct for Syn Loans-LIQ
Ref: CVS HEALTH CORPORATION
and in all other cases:
Bank of America, N.A., as Administrative Agent
900 W. Trade St., 6th Floor
NC1-026-06-03
Charlotte, NC 28255
Attention: Kyle Harding
Tel: 980-275-6132
Facsimile: 704-719-5215
Email:
If to any Lender: to it at its address (or facsimile number or email address)
set forth in its Administrative Questionnaire.


59

--------------------------------------------------------------------------------





(b)    Electronic Communications. Notices and other communications to the Credit
Parties hereunder may be delivered or furnished by electronic communication
(including email, FpML messaging and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Credit Party pursuant to Section 2 or Section
3.3 if such Credit Party has notified the Administrative Agent that it is
incapable of receiving notices under such Sections by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” or “read requested” function, as available,
return email or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Domestic Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
email address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(c)    Change of Address. Any party hereto may change its address, facsimile
number or email address for notices and other communications hereunder by notice
to the other parties hereto (or, in the case of any Lender, by notice to the
Administrative Agent and the Borrower). Subject to the second paragraph of this
Section 11.2(b), all notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt; provided that any such notice or communication
that is not received on a Domestic Business Day during the normal business hours
of the recipient shall be deemed received at the opening of business on the next
Domestic Business Day.
(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet

11.3    No Waiver; Cumulative Remedies
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege under
any Loan Document shall operate as a waiver thereof,


60

--------------------------------------------------------------------------------





nor shall any single or partial exercise of any right, remedy, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges under the Loan Documents are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

11.4    Survival of Representations and Warranties
All representations and warranties made in the Loan Documents and in any
document, certificate or statement delivered pursuant thereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.

11.5    Payment of Expenses; Indemnified Liabilities
(a)    The Borrower agrees, as soon as practicable following presentation of a
statement or invoice therefor setting forth in reasonable detail the items
thereof, and whether any Loan is made, (a) to pay or reimburse the
Administrative Agent and its Affiliates for all their reasonable and documented
out-of-pocket costs and expenses actually incurred in connection with the
development, syndication, preparation and execution of, and any amendment,
waiver, consent, supplement or modification to, the Loan Documents, any
documents prepared in connection therewith and the consummation of the
transactions contemplated thereby, whether such Loan Documents or any such
amendment, waiver, consent, supplement or modification to the Loan Documents or
any documents prepared in connection therewith are executed and whether the
transactions contemplated thereby are consummated, including the reasonable and
documented out-of-pocket fees and disbursements of Special Counsel, (b) to pay,
indemnify, and hold the Administrative Agent and the Lenders harmless from any
and all recording and filing fees and any and all liabilities and penalties with
respect to, or resulting from, any delay (other than penalties to the extent
attributable to the negligence of the Administrative Agent or the Lenders, as
the case may be, in failing to pay such fees, liabilities or penalties when due)
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Loan Documents or any documents prepared
in connection therewith, and (c) to pay, reimburse, indemnify and hold each
Indemnified Person harmless from and against any and all other liabilities,
obligations, claims, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable and documented out-of-pocket fees and disbursements of one
counsel (but excluding the allocated cost of internal counsel) representing all
of the Indemnified Persons, taken as a whole, and, if reasonably necessary, of a
single local counsel for each applicable jurisdiction (and, if reasonably
necessary, one specialty counsel for each applicable specialty), representing
all of the Indemnified Persons, taken as a whole (and, in the case of any actual
or perceived conflict of interest where the Indemnified Person affected by such
conflict notifies the Borrower of the existence of such conflict and thereafter
retains its own counsel, of another firm of counsel (and, if reasonably
necessary, a single local counsel for each applicable jurisdiction (which may
include a single counsel acting in multiple jurisdictions) (and, if reasonably
necessary, one specialty counsel for each applicable specialty), for each such
affected Indemnified Person))) actually incurred with respect to the
enforcement, performance of, and preservation of rights under, the Loan
Documents (all the foregoing, collectively, the “Indemnified Liabilities”) and,
if and to the extent that the foregoing indemnity may be unenforceable for any
reason, the Borrower agrees to make the maximum payment permitted under
applicable law. Notwithstanding anything to the contrary contained in this
Section 11.5, the foregoing payment, indemnification and reimbursement
obligations will not, as to any Person identified in this Section 11.5, apply to
any losses, claims, damages, liabilities and related expenses to the extent
arising (A) from the willful misconduct,


61

--------------------------------------------------------------------------------





gross negligence, fraud or bad faith of such Person, (B) from a material breach
of the obligations hereunder of such Person, (C) out of or in connection with
Section 11.22, or (D) out of or in connection with any claim, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of its Affiliates and that is brought by any such Person against
any such other Person (other than the Administrative Agent or a Joint Lead
Arranger, in each case, in its capacity as such), in each case under clauses (A)
and (B), to the extent determined by a final and non-appealable judgment of a
court of competent jurisdiction. The agreements in this Section 11.5 shall
survive the termination of the Commitments and the payment of the Loans and the
Notes and all other amounts payable under the Loan Documents.
(b)    Notwithstanding the above, the Borrower shall have no liability under
this Section 11.5 to indemnify or hold harmless any Indemnified Person for any
losses, claims, damages, liabilities and related expenses relating to income or
withholding Taxes or any Tax in lieu of such Taxes. Notwithstanding the
foregoing, any amounts claimed by an Indemnified Person under Section 11.10
shall not be available to be claimed by such Indemnified Person under this
Section 11.5, it being understood and agreed that the rights of an Indemnified
Person under this Section 11.5 and Section 11.10 shall not be duplicative.

11.6    Lending OfficesEach Lender shall have the right at any time and from
time to time to transfer any Loan to a different office of such Lender, subject
to Section 3.10.

11.7    Successors and Assigns. Successors and Assigns Generally. The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except to an assignee in accordance with the
provisions of paragraph (b) of this Section 11.7, by way of participation in
accordance with the provisions of paragraph (d) of this Section 11.7 or by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section 11.7 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
the Participants to the extent provided in paragraph (d) of this Section 11.7
and, to the extent expressly contemplated hereby, the Related Parties of each
Credit Party) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(1)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment Amount and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(1)(A) of this Section 11.7,
the Commitment Amount (which for this purpose includes the Loans of the
assigning Lender outstanding thereunder) or, if the


62

--------------------------------------------------------------------------------





Commitment of the assigning Lender is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if a “Trade
Date” is specified in the Assignment and Assumption, as of such “Trade Date”)
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Event of Default under Section 9.1(a), Section 9.1(b), Section
9.1(h), Section 9.1(i) or Section 9.1(j) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(2)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (2) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of
Competitive Bid Loans on a non‑pro rata basis.
(3)    Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(1)(B) of this Section 11.7 and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default under Section
9.1(a), Section 9.1(b), Section 9.1(h), Section 9.1(i) or Section 9.1(j) has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund (it being
understood that it shall not be deemed unreasonable for the Borrower to withhold
consent to any assignment if it reasonably believes that such assignment would
result in the Borrower incurring increased costs pursuant to Section 3.6 or
Section 3.10); and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of an unfunded or revolving facility hereunder if such assignment is
to a Person that is not a Lender with a Commitment in respect of such facility,
an Affiliate of such Lender or an Approved Fund with respect to such Lender.
(4)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $4,500 ($7,500 in the case of an
assignment by a Defaulting Lender) (which fee shall be paid by the assignor or
the assignee and may be waived or reduced in the sole discretion of the
Administrative Agent), and the assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
(5)    No Assignment to Certain Parties. No such assignment shall be made to (A)
the Borrower, any of its Subsidiaries or any of their respective Affiliates or
(B) any Defaulting Lender or any of its Subsidiaries or any Person


63

--------------------------------------------------------------------------------





who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B).
(6)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated by or for the primary benefit of a natural person).
(7)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this clause (7), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.7, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.6, Section 3.7, and Section 11.10
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 11.7.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the


64

--------------------------------------------------------------------------------





Borrower and any Lender (but only, in the case of a Lender, at the
Administrative Agent’s Office and with respect to any entry relating to such
Lender’s Commitments, Advances and other obligations pursuant to the terms
hereof) at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated by or for the primary benefit of a natural
person), the Borrower, any of its Subsidiaries or any of their respective
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) all of such Lender’s
obligations under this Agreement and the other Loan Documents shall remain in
all respects unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent and each Credit Party shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver which
requires the consent of all Lenders or all affected Lenders that directly
affects such Participant. Subject to paragraph (e) of this Section 11.7, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.5, Section 3.6, Section 3.7 and Section 3.10 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.7. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.9(a) as though
it were a Lender; provided that such Participant agrees to be subject to
Section 11.9(b) as though it were a Lender. Each Lender that sells a
participation with respect to a Commitment or Loan shall, solely for the
purposes of complying with the rules regarding registered form in the Internal
Revenue Code, act as a non-fiduciary agent of the Borrower, maintaining a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest amounts) of each Participant’s interest
in the Commitment and/or Loan (each a “Participant Register”), and the entries
in such Participant Register shall be conclusive, absent manifest error, and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall be required to
disclose the existence of, or any of the information contained in, any
Participant Register maintained by it to the Borrower or any other Person unless
requested in writing by the Borrower, and only to the Internal Revenue Service
to the extent such disclosure is required in order to comply with the rules
requiring registered form pursuant to the Internal Revenue Code.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.5, Section 3.6, Section 3.7 or
Section 3.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant shall not be entitled to the benefits of Section 3.10
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.10(f) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender,


65

--------------------------------------------------------------------------------





including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Disqualified Institutions.
(i)    No assignment shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Borrower
has consented to such assignment in writing as otherwise contemplated by this
Section 11.7, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment). For the avoidance of doubt,
with respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender, and (y) the execution and
delivery by the Borrower of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (g)(i)
shall not be void, but the other provisions of this clause (g) shall apply.
(ii)    If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (i) above, or if any Person
becomes a Disqualified Institution after the applicable Trade Date, the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Commitment, and/or (B) require
such Disqualified Institution to assign and delegate, without recourse (in
accordance with, and subject to, the restrictions contained in this Section
11.7), all of its interest, rights and obligations under this Agreement and the
other Loan Documents to an Eligible Assignee that shall assume such obligations
at the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and other the other Loan
Documents.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to, or financial advisors of, the Administrative Agent or the Lenders
and (B) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any bankruptcy or insolvency laws (“Plan of
Reorganization”), each Disqualified Institution party hereto hereby agrees (1)


66

--------------------------------------------------------------------------------





not to vote on such Plan of Reorganization, (2) if such Disqualified Institution
does vote on such Plan of Reorganization notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the United States Bankruptcy Code
(or any similar provision in any other bankruptcy or insolvency laws), and such
vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan of Reorganization in accordance with Section
1126(c) of the United States Bankruptcy Code (or any similar provision in any
other bankruptcy or insolvency laws), and (3) not to contest any request by any
party for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

11.8    Counterparts; Electronic Execution. Counterparts. Each of the Loan
Documents (other than the Notes) may be executed on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same agreement. It shall not be necessary in making proof
of any Loan Document to produce or account for more than one counterpart signed
by the party to be charged. A set of the copies of this Agreement signed by all
of the parties hereto shall be lodged with each of the Borrower and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
any Loan Document by fax or other electronic means (e.g., “.pdf” or “.tif”)
shall be effective as delivery of a manually executed counterpart of such Loan
Document.
(b)    Electronic Execution. This Agreement and any document, amendment,
approval, assignment, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement (each a
“Communication”), including Communications required to be in writing, may be in
the form of an Electronic Record and may be executed using Electronic
Signatures. Each party hereto hereby agrees that any Electronic Signature on, or
associated with, any Communication shall be valid and binding on such party to
the same extent as a manual, original signature, and that any Communication
entered into by Electronic Signature, will constitute the legal, valid and
binding obligation of such party enforceable against such party in accordance
with the terms thereof to the same extent as if a manually executed original
signature was delivered. Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Communication. For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by each party hereto of a manually signed
paper Communication which has been converted into electronic form (such as
scanned into PDF format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention. Each party
hereto may, at its option, create one or more copies of any Communication in the
form of an imaged Electronic Record (“Electronic Copy”), which shall be deemed
created in the ordinary course of such Person’s business, and destroy the
original paper document. All Communications in the form of an Electronic Record,
including an Electronic Copy, shall be considered an original for all purposes,
and shall have the same legal effect, validity and enforceability as a paper
record. Notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to accept an Electronic Signature in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it (it being acknowledged that the
Administrative Agent will accept “.pdf” signatures). Without limiting the
foregoing sentence, (a) to the extent the Administrative Agent has agreed to
accept such Electronic Signature, the Administrative Agent and each of the
Lenders shall be entitled to rely on any such Electronic Signature purportedly
given by or on behalf of the Borrower without further verification, and (b) upon
the request of the Administrative Agent or any Lender hereto, any Electronic
Signature shall be promptly (to the extent reasonably practicable at such time
as reasonably determined by the Borrower) followed by such manually executed
counterpart. For


67

--------------------------------------------------------------------------------





purposes hereof, “Electronic Record” and “Electronic Signature” shall have the
meanings assigned to them, respectively, by 15 USC §7006, as it may be amended
from time to time.

11.9    Set‑off and Sharing of Payments. In addition to any rights and remedies
of the Lenders provided by law, after the occurrence and during the continuance
of an Event of Default under Section 9.1(a) or Section 9.1(b) or upon the
acceleration of the Loans, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower,
to set‑off and apply against any indebtedness or other liability, whether
matured or unmatured, of the Borrower to such Lender arising under the Loan
Documents, any amount owing from such Lender to the Borrower. To the extent
permitted by applicable law, the aforesaid right of set‑off may be exercised by
such Lender against the Borrower or against any trustee in bankruptcy,
custodian, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor of the Borrower, or
against anyone else claiming through or against the Borrower or such trustee in
bankruptcy, custodian, debtor in possession, assignee for the benefit of
creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set‑off shall not have been
exercised by such Lender prior to the making, filing or issuance of, service
upon such Lender of, or notice to such Lender of, any petition, assignment for
the benefit of creditors, appointment or application for the appointment of a
receiver, or issuance of execution, subpoena, order or warrant. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after each
such set‑off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set‑off and application.
(b)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set‑off, or otherwise) on account of its
Loans or its Notes in excess of its pro rata share (in accordance with the
outstanding principal balance of all Loans) of payments then due and payable on
account of the Loans and Notes received by all the Lenders, such Lender shall
forthwith purchase, without recourse, for cash, from the other Lenders such
participations in their Loans and Notes as shall be necessary to cause such
purchasing Lender to share the excess payment with each of them according to
their pro rata share (in accordance with the outstanding principal balance of
all Loans); provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery, together with an amount equal to
such Lender’s pro rata share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees, to the fullest extent permitted by law, that any Lender so purchasing a
participation from another Lender pursuant to this Section 11.9 may exercise
such rights to payment (including the right of set‑off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The provisions of this Section
11.9 shall not be construed to apply to any payment made by or on behalf of the
Borrower pursuant to, and in accordance with, the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender or Disqualified Institution).

11.10    Indemnity.
(a)    The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnified Person”) against, and
hold each Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented
out-of-pocket fees and disbursements of one counsel (but excluding the allocated
cost of internal counsel) representing all of the Indemnified Persons, taken as
a whole, and, if reasonably necessary, of a single local counsel for each
applicable jurisdiction


68

--------------------------------------------------------------------------------





(which may include a single counsel acting in multiple jurisdictions) (and, if
reasonably necessary, one specialty counsel for each applicable specialty),
representing all of the Indemnified Persons, taken as a whole (and, in the case
of any actual or perceived conflict of interest where the Indemnified Person
affected by such conflict notifies the Borrower of the existence of such
conflict and thereafter retains its own counsel, of another firm of counsel
(and, if reasonably necessary, a single local counsel for each applicable
jurisdiction (and, if reasonably necessary, one specialty counsel for each
applicable specialty), for each such affected Indemnified Person)), actually
incurred by any Indemnified Person arising out of, in connection with, or as a
result of the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
transactions contemplated hereby or any other transactions contemplated thereby,
any Loan or the use of the proceeds thereof, any actual or alleged presence or
release of Hazardous Materials in, on, under or from any property owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries or any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on statute, contract, tort or any other
theory and regardless of whether any Indemnified Person is a party thereto.
Notwithstanding anything to the contrary contained in this Section 11.10(a), the
foregoing indemnity will not, as to any Indemnified Person, apply to any losses,
claims, damages, liabilities and related expenses to the extent arising (A) from
the willful misconduct, gross negligence, fraud or bad faith of such Indemnified
Person, (B) from a material breach of the obligations hereunder of such
Indemnified Person, (C) out of or in connection with Section 11.22, or (D) out
of or in connection with any claim, litigation, investigation or proceeding that
does not involve an act or omission of the Borrower or any of its Affiliates and
that is brought by an Indemnified Person against any other Indemnified Person
(other than the Administrative Agent or a Joint Lead Arranger, in each case in
its capacity as such), in each case under clauses (A) and (B), to the extent
determined by a final and non-appealable judgment of a court of competent
jurisdiction.
(b)    To the extent that the Borrower fails to pay as soon as practicable any
amount required to be paid by it to the Administrative Agent under subsection
(a) of this Section 11.10 (the “Indemnified Amount”), each Lender severally
agrees to pay to the Administrative Agent an amount equal to the product of such
unpaid amount multiplied by (i) at any time when no Loans are outstanding, its
Commitment Percentage, and (ii) at any time when Loans are outstanding (x) if
the Commitments then exist, its Commitment Percentage or (y) if the Commitments
have been terminated or otherwise no longer exist, the percentage equal to the
fraction, (A) the numerator of which is the sum of such Lender’s Credit Exposure
and (B) the denominator of which is the sum of the Aggregate Credit Exposure (in
each case determined as of the time that the applicable Indemnified Amount is
sought); provided that the Indemnified Amount was payable to the Administrative
Agent in its capacity as such.
(c)    The obligations of the Borrower and the Lenders under this Section 11.10
shall survive the termination of the Commitments and the payment of the Loans
and the Notes and all other amounts payable under the Loan Documents.
(d)    If any settlement of any investigation, litigation or proceeding to which
the indemnity in this Section 11.10 applies (any of the foregoing, a
“Proceeding”) is instituted or threatened against any Indemnified Person (or its
Related Parties) in respect of which indemnity may be sought hereunder, unless
an Event of Default under Section 9.1(a), 9.1(h), 9.1(i) or 9.1(j) exists, the
Borrower shall be entitled to assume the defense thereof with counsel selected
by the Borrower (which counsel shall be reasonably satisfactory to such
Indemnified Person) and after notice from the Borrower to such Indemnified
Person of the Borrower’s election so to assume the


69

--------------------------------------------------------------------------------





defense thereof, the Borrower will not be liable to such Indemnified Person
hereunder for any legal or other expenses subsequently incurred by such
Indemnified Person in connection with the defense thereof, other than reasonable
and documented out-of-pocket costs of investigation and such other reasonable
and documented out-of-pocket expenses as have been approved in advance;
provided, that (i) if counsel for such Indemnified Person determines in good
faith that there is a conflict that requires separate representation for the
Borrower and such Indemnified Person or that there may be legal defenses
available to such Indemnified Person which are different from, or in addition
to, those available to the Borrower or (ii) the Borrower fails to assume or
proceed in a timely and reasonable manner with the defense of such action or
fails to employ counsel reasonably satisfactory to such Indemnified Person in
any such action, then in either such event, (A) such Indemnified Person shall be
entitled to one primary counsel and, if necessary, one local counsel to
represent such Indemnified Person and all other Indemnified Persons similarly
situated (such counsels selected by the Administrative Agent), (B) the Borrower
shall not, or shall not any longer, be entitled to assume the defense thereof on
behalf of such Indemnified Person, and (C) such Indemnified Person shall be
entitled to indemnification for the expenses (including fees and expenses of
such counsel) to the extent provided in this Section 11.10. Notwithstanding the
foregoing, the Borrower shall not be liable for any settlement, compromise or
consent to the entry of any judgment in any action or Proceeding effected
without the Borrower’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed, it being understood and agreed
that the withholding, conditioning or delaying of the Borrower’s consent in
connection with a settlement, compromise or consent to the entry of any judgment
in any action or proceeding which does not include an unconditional release of
the Borrower and the Subsidiaries from all liability or claims that are the
subject matter of such Proceeding or which includes a statement as to any
admission of fault by or on behalf of the Borrower or any Subsidiary shall not
be deemed unreasonable), but if settled with the Borrower’s prior written
consent or if there is a final judgment for the plaintiff in any such
Proceeding, the Borrower agrees to indemnify and hold harmless each Indemnified
Person from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement, compromise or consent to the entry of any
judgment in any action or Proceeding in accordance with this Section 11.10. The
Borrower shall not, without the prior written consent of an Indemnified Person,
effect any settlement of any pending or threatened Proceeding against such
Indemnified Person in respect of which indemnity could have been sought
hereunder by such Indemnified Person unless such settlement (x) includes an
unconditional release of such Indemnified Person from all liability or claims
that are the subject matter of such Proceeding, (y) does not include any
statement as to any admission of fault by or on behalf of such Indemnified
Person, and (z) contains customary confidentiality provisions with respect to
the terms of such settlement.
(e)    Notwithstanding any provision in this Agreement to the contrary, none of
the Borrower, the Administrative Agent, the Lenders or any Affiliate of any of
the foregoing will be responsible or liable to any Person or entity, on any
theory of liability, for any indirect, special, punitive or consequential
damages that may be alleged as a result of the transactions contemplated hereby
or by the other Loan Documents or any use or intended use of the proceeds of the
Loans; provided that nothing in this clause (e) shall limit the Borrower’s
indemnity obligations set forth in this Agreement with respect to any indirect,
punitive or consequential damages included in any third party claim in
connection with which an Indemnified Person is entitled to indemnification
hereunder. In addition to, and without limiting the immediately foregoing
sentence, and to the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct and actual damages) arising out of, in connection with, or
as a result of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the transactions contemplated hereby or any Loan or the
use of the proceeds thereof.


70

--------------------------------------------------------------------------------





(f)    Notwithstanding the above, the Borrower shall have no liability under
this Section 11.10 to indemnify or hold harmless any Indemnified Person for any
losses, claims, damages, liabilities and related expenses relating to income or
withholding Taxes or any Tax in lieu of such Taxes. Notwithstanding the
foregoing, any amounts claimed by an Indemnified Person under Section 11.5 shall
not be available to be claimed by such Indemnified Person under this Section
11.10, it being understood and agreed that the rights of an Indemnified Person
under this Section 11.10 and Section 11.5 shall not be duplicative.

11.11    Governing Law
The Loan Documents and the rights and obligations of the parties thereto shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York.

11.12    SeverabilityEvery provision of the Loan Documents is intended to be
severable, and if any term or provision thereof shall be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remaining provisions thereof shall not be affected or impaired thereby, and any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction.

11.13    IntegrationAll exhibits to the Loan Documents shall be deemed to be a
part thereof. Each Loan Document embodies the entire agreement and understanding
between or among the parties thereto with respect to the subject matter thereof
and supersedes all prior agreements and understandings between or among the
parties thereto with respect to the subject matter thereof.

11.14    Treatment of Certain InformationEach Credit Party agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); provided that
each Credit Party shall be responsible for its controlled Affiliates’ compliance
in keeping Information confidential, (ii) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self‑regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such Person agrees (except with respect to any
audit or examination conducted by bank accountants or any governmental
regulatory authority exercising examination or regulatory authority) to use
commercially reasonable efforts to inform the Borrower promptly thereof prior to
such disclosure to the extent practicable and not prohibited by law), (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case such Person agrees to (except with respect
to any audit or examination conducted by bank accountants or any governmental
regulatory authority exercising examination or regulatory authority) to inform
the Borrower promptly thereof prior to such disclosure to the extent practicable
and not prohibited by law), (iv) to any other party hereto, (v) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section
11.14, to (A) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or (B)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, (viii) with the prior written consent of the Borrower, (ix) to the
extent such Information (1) becomes publicly available other than as a result of
a breach of this Section 11.14 or a breach of any other confidentiality
obligation owing by such Credit Party to the Borrower or (2) becomes available
to the Administrative


71

--------------------------------------------------------------------------------





Agent, any Credit Party or any of their respective Affiliates on a
non‑confidential basis from a source other than the Borrower not known to such
Credit Party to be prohibited from disclosing such Information, and (x) on a
confidential basis to (1) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (2)
the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers of other
market identifiers with respect to the credit facilities provided hereunder. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
(b)    For purposes of this Section 11.14, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any other
Credit Party on a non‑confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries.

11.15    Acknowledgments
The Borrower acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents, (b) by virtue of the
Loan Documents, the relationship among the Administrative Agent and the Lenders,
on the one hand, and the Borrower, on the other hand, is solely that of debtor
and creditor, and (c) by virtue of the Loan Documents, no joint venture exists
among the Lenders or among the Borrower and the Lenders.

11.16    Consent to Jurisdiction
Each of the parties hereto irrevocably submits to the exclusive jurisdiction of
any New York State or Federal Court sitting in the City of New York, Borough of
Manhattan, over any suit, action, claim, counterclaim or proceeding arising out
of or relating to the Loan Documents. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION, CLAIM,
COUNTERCLAIM OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
SUIT, ACTION, CLAIM, COUNTERCLAIM OR PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. Each of the parties hereto agrees that a final
judgment in any such suit, action, claim, counterclaim or proceeding brought in
such a court, after all appropriate appeals, shall be conclusive and binding
upon it.

11.17    Service of Process
Each of the parties hereto agrees that process may be served against it in any
suit, action or proceeding referred to in Section 11.16 by sending the same by
first class mail, return receipt requested or by overnight courier service, with
receipt acknowledged, to the address of such party set forth or referred to in
Section 11.2. Each of the parties hereto agrees that any such service (i) shall
be deemed in every respect effective service of process upon it in any such
suit, action, or proceeding, and (ii) shall to the fullest extent enforceable by
law, be taken and held to be valid personal service upon and personal delivery
to it.

11.18    No Limitation on Service or SuitNothing in the Loan Documents or any
modification, waiver, or amendment thereto shall affect the right of the
Administrative Agent or any Lender to serve


72

--------------------------------------------------------------------------------





process in any manner permitted by law or limit the right of the Administrative
Agent or any Lender to bring proceedings against the Borrower in the courts of
any jurisdiction or jurisdictions.

11.19    WAIVER OF TRIAL BY JURYEACH OF THE CREDIT PARTIES AND THE BORROWER
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY. FURTHER, THE
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF ANY OF THE CREDIT
PARTIES, OR COUNSEL TO ANY OF THE CREDIT PARTIES, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT ANY OF THE CREDIT PARTIES WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. THE
BORROWER ACKNOWLEDGES THAT THE CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, INTER ALIA, THE PROVISIONS OF THIS SECTION 11.19.

11.20    Patriot Act NoticeEach Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed
into law October 26, 2001), as amended from time to time) (the “Patriot Act”),
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.

11.21    No Fiduciary DutyThe Borrower agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Subsidiaries, on the one hand, and
the Credit Parties, the Joint Lead Arrangers named on the cover page hereof, and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Credit Parties or such Joint Lead Arrangers, or their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

11.22    Acknowledgement and Consent to Bail-In of Affected Financial
InstitutionsNotwithstanding anything to the contrary in any Loan Document or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


73

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

11.23    Certain ERISA Matters Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Joint Lead Arrangers and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE 84-
14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96- 23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agents and the Joint Lead Arrangers and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that the Administrative Agent
is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).


74

--------------------------------------------------------------------------------





(c)    For purposes of this Section 11.23, the following defined terms when used
herein have the following meanings:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
[Balance of this Page is Intentionally Blank]


75

--------------------------------------------------------------------------------






AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Agreement to be executed on
its behalf.
CVS HEALTH CORPORATION
By: /s/ CAROL A. DENALE    
Name:    Carol A. DeNale    
Title:    Senior Vice President and Treasurer    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as the Administrative Agent
By: /s/ KYLE D HARDING    
Name: Kyle D Harding    
Title: Vice President    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
By: /s/ YINGHUA ZHANG    
Name: Yinghua Zhang    
Title: Director    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender
By: /s/ CHRISTOPHER M. AITKIN    
Name: Christopher M. Aitkin
Title: Vice President


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Lender




By: /s/ ANNIE CARR    
Name: Annie Carr
Title: Authorized Signatory


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a
Lender
By: /s/ GREGORY T. MARTIN    
Name: Gregory T. Martin    
Title: Executive Director    










CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ JORDAN HARRIS    
Name: Jordan Harris    
Title: Managing Director    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender




By: /s/ EUGENE YERMASH    
Name: Eugene Yermash    
Title: Vice President    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





MIZUHO BANK, LTD., as a Lender




By: /s/ TRACY RAHN    
Name: Tracy Rahn    
Title: Executive Director    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





MUFG BANK, LTD., as a Lender




By: /s/ JACK LONKER    
Name: Jack Lonker    
Title: Director    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lender




By: /s/ GORDON MACARTHUR    
Name: Gordon MacArthur    
Title: Authorized Signatory    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





TRUIST BANK, as a Lender




By: /s/ SHERYL SQUIRES KERLEY    
Name: Sheryl Squires Kerley    
Title: Vice President    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as
a Lender




By: /s/ FRANCES W JOSEPHIC    
Name: Frances W Josephic    
Title: Senior Vice President    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By: /s/ LINGZI HUANG    
Name: Lingzi Huang    
Title: Authorized Signatory    
By: /s/ NICOLAS THIERRY    
Name: Nicolas Thierry    
Title: Authorized Signatory    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ TODD S. ROBINSON    
Name: Todd S. Robinson    
Title: VP    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ MICHAEL RICHARDS    
Name: Michael Richards    
Title: SVP & Managing Director    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





BANCO SANTANDER, S.A., NEW YORK BRANCH, as a Lender




By: /s/ PABLO URGOITI    
Name: Pablo Urgoiti    
Title: Managing Director    


By: /s/ RITA WALZ-CUCCIOLI    
Name: Rita Walz-Cuccioli    
Title: Executive Director    






CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By: /s/ KATIE LEE    
Name: Katie Lee    
Title: Director    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





BANK OF CHINA, NEW YORK BRANCH, as a Lender
By: /s/ RAYMOND QIAO    
Name: Raymond Qiao    
Title: Executive Vice President    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





INDUSTRIAL AND COMMERCIAL BANK
OF CHINA LIMITED, NEW YORK
BRANCH, as a Lender
By: /s/ HSIWEI CHEN    
Name: Hsiwei Chen    
Title: Director    
By: /s/ HAIYAO SU    
Name: Haiyao Su    
Title: Executive Director    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION, as
a Lender
By: /s/ MARIANNE T. MEIL    
Name: Marianne T. Meil    
Title: Sr. Vice President    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





TD BANK, N.A., as a Lender




By: /s/ UK-SUN KIM    
Name: Uk-Sun Kim    
Title: Senior Vice President    


CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON, as a
Lender
By: /s/ CLIFFORD A. MULL    
Name: Clifford A. Mull    
Title: Director    




CVS HEALTH CORPORATION
364-DAY CREDIT AGREEMENT